EXHIBIT 10.1

 



STOCK PURCHASE AGREEMENT

 

BETWEEN

 

GENERAL EMPLOYMENT ENTERPRISES, INC., an Illinois corporation

 

AND

 

TRICIA DEMPSEY

 

July 31, 2015



 



  1

 

 



Table of Contents

 

§1. Definitions; Basic Transaction 

(a) Definitions

(b) Basic Transaction

(c) Closing

(d) Deliverables at Closing 

§2. Purchase Price  

(a) Purchase Price  

§3. Representations and Warranties Concerning Transaction  

(a) Seller's Representations and Warranties  

(b) Buyer's Representations and Warranties  

§4. Representations and Warranties Concerning Target  

(a) Organization, Qualification, and Corporate Power  

(b) Capitalization  

(c) Non-contravention  

(d) Brokers' Fees  

(e) Title to Assets  

(f) Subsidiaries  

(g) Financial Statements  

(h) Events Subsequent to Most Recent 2014 Fiscal Year End  

(i) Undisclosed Liabilities  

(j) Legal Compliance  

(k) Tax Matters  

(l) Real Property  

(m) Intellectual Property  

(n) Tangible Assets 

(o) Inventory 

(p) Contracts  

(q) Notes and Accounts Receivable  

(r) Powers of Attorney  

(s) Insurance  

(t) Litigation  

(u) Product Liability  

(v) Key Employees  

(w) Employees  

(x) Employee Benefits  

(y) Guaranties  

(z) Environmental, Health, and Safety Matters  

(aa) Business Continuity  

(bb) Certain Business Relationships with Target  

(cc) Intentionally Omitted  

(dd) Customers and Suppliers  

(ee) Data Privacy  

(ff) Preferential Status 

(gg) Disclosure

 



  2

 



   

§4A. Representations and Warranties Concerning GEE Shares  

(a) Seller's Representations and Warranties Concerning GEE Shares 

(b) Buyer's Representations and Warranties Concerning GEE Shares 

§5. Intentionally Omitted 

§6. Post-Closing Covenants  

(a) General  

(b) Litigation Support  

(c) Transition  

(d) Confidentiality  

(e) Covenant Not to Compete 

(f) Filing of Reports 

(g) Seller's Piggyback Registration Rights 

§7. Closing Deliveries  

(a) Closing Deliveries of Seller  

(b) Closing Deliveries of Buyer 

§8. Remedies for Breaches of This Agreement  

(a) Survival of Representations and Warranties  

(b) Indemnification Provisions for Buyer's Benefit  

(c) Indemnification Provisions for Seller's Benefit  

(d) Matters Involving Third Parties  

(e) Determination of Adverse Consequences  

(f) Exclusive Remedy  

§9. Tax Matters  

(a) Tax Indemnification  

(b) Straddle Period  

(c) Responsibility for Filing Tax Returns  

(d) Refunds and Tax Benefits  

(e) Cooperation on Tax Matters  

(f) §338(h)(10) Election  

(g) Certain Taxes and Fees 

§10. Intentionally Omitted 

§11. Miscellaneous  

(a) Intentionally Omitted  

(b) Press Releases and Public Announcements  

(c) No Third-Party Beneficiaries  

(d) Entire Agreement  

(e) Succession and Assignment  

(f) Counterparts  

(g) Headings  

(h) Notices  

(i) Governing Law, Jurisdiction, Venue and Service of Process 

(j) Amendments and Waivers  

(k) Severability  

(l) Expenses  

(m) Construction  

(n) Incorporation of Annexes, Exhibits, Appendices, and Schedules  

(o) Governing Language

 



  3

 



 

Annexes

 

Annex I - Certain Disclosures by Seller 

Annex II - Certain Disclosures by Buyer 

 



Exhibits

 

Exhibit A - Definitions 

Exhibit B - Financial Statements 

Exhibit C - Seller's Release  

Exhibit D - Seller's Non- Competition Agreement 

Exhibit E - Seller's Employment Agreement  

 

Appendices

 

Appendix I - Working Capital Adjustment 

Appendix II - Earnout  

 

Disclosure Schedules

 

Disclosure Schedule    3(a) - Seller's Reps/Warranties 

3(b) - Buyer's Reps/Warranties 

4(a) - Organization, Qualification, Corporate Power; Directors and Officers of
Target 

4(b) - Capitalization 

4(c) - Non-Contravention 

4(e) - Title to Assets 

4(h) - Events Subsequent to Most Recent 2014 Fiscal Year End 

4(i) - Undisclosed Liability 

4(k)(ii) - Tax Liability 

4(k)(iii) - Tax Returns  

4(l)(ii) - Leases and Leased Real Property 

4(m)(ii) - Patents, Registration, Trademark, Intellectual Property 

4(m)(iii) - Third Party Intellectual Property 

4(n) - Tangible Assets 

4(p) - Contracts 

4 (s) - Insurance Policy  

4(t) - Litigation 

4(v) - Key Employees 

4(w) - Employees 

4(x) - Employee Benefit Plans 

4(x)(vi) - Non Qualified Employee Benefits  

4(bb) - Seller's Business Relationships with Target 

4(dd) - Largest Customers and Suppliers 

4(ee) - Data Privacy and Security Policy 

5(b) - 3rd Party Notices and Consents  

 

Buyer's Disclosure Schedule

 

Disclosure Schedule 4A(b)(i) - Capitalization 

 



  4

 



 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this "Agreement") is entered into as of July 31,
2015, by and among GENERAL EMPLOYMENT ENTERPRISES, INC., an Illinois
corporation, or its designee ("Buyer"), and Tricia Dempsey ("Seller"). Buyer and
Seller may be referred to collectively herein as the "Parties" or, individually,
as a "Party." 

 

Seller owns all of the outstanding capital stock of AGILE RESOURCES, INC., a
Georgia corporation ("Target"). 

 

This Agreement contemplates a transaction in which Buyer will purchase from
Seller, and Seller will sell to Buyer, all of the outstanding capital stock of
Target ("Target Shares") in return for cash, stock and certain other
consideration as set forth below. 

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows. 

 

§1. Definitions; Basic Transaction. 

 

(a) Definitions. For purposes of this Agreement, the terms and variations
thereof set forth in Exhibit A to this Agreement shall have the meanings given
to them in Exhibit A.

 

(b) Basic Transaction. In accordance with the terms and conditions of this
Agreement, Buyer agrees to purchase from Seller, and Seller agrees to sell to
Buyer, all of Seller's Target Shares for the consideration specified below in
§2.  

 

(c) Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place via the electronic exchange of documents
simultaneously with the execution hereof. 

 

(d) Deliverables at Closing. At the Closing, (i) Seller will deliver to Buyer
the various certificates, instruments, and documents referred to in §7 below,
(ii) Buyer will deliver to Seller the various certificates, instruments, and
documents referred to in §7 below, (iii) Seller will deliver to Buyer stock
certificates representing all of the Target Shares accompanied by duly executed
assignment documents for assignment to Buyer or Buyer's designee, and (iv) Buyer
will deliver to Seller the consideration specified in §2 below. 

 

§2. Purchase Price. 

 

(a) Purchase Price. The aggregate "Purchase Price" for the Target Shares shall
be Four Million Dollars ($4,000,000) in the form and subject to the adjustments
and provisions set forth in this §2 and is payable as follows: 

 

(i) "Cash" Payment to Seller. At Closing, Buyer shall pay Two Million Dollars
($2,000,000) to Seller by wire transfer of immediately available U.S. federal
funds, reduced by the amount of the Employee Bonuses (the "Cash Payment to
Seller").  

 

  5

 

 

(ii) "Cash" Payment to Escrow Agent. As soon as reasonably practicable, and in
any event within ten (10) Business Days, after Closing, an additional Five
Hundred Thousand Dollars ($500,000) shall be deposited by Buyer via wire
transfer of immediately available U.S. federal funds to a mutually acceptable
third party escrow agent (the "Escrow Agent") as part of the Purchase Price (the
"Working Capital Escrow Funds"). The Working Capital Escrow Funds will be
released to Seller, or Buyer or a combination of Seller and Buyer in accordance
with §2 (v) below (Purchase Price Adjustment - Working Capital) and Appendix I.

 

(iii) Earnout Payment. Up to an additional Five Hundred Thousand Dollars
($500,000) of the Purchase Price (the "Earnout") will be paid by Buyer by wire
transfer of immediately available U.S. federal funds on or before September 30,
2016, subject to the terms of and in accordance with Appendix II. 

 

(iv) Payment of Shares of GEE Common Stock. One Million Dollars ($1,000,000) of
the Purchase Price will be paid in issued shares of GEE Common Stock. The number
of shares issued will be based on the mean average closing price of shares of
GEE Common Stock during the twenty (20) trading days preceding the date before
the Closing Date; provided however, that if, during such twenty day trading
period, Buyer pays a dividend in, splits, combines into a smaller number of
shares, or issues by reclassification any additional shares of GEE Common Stock
(a "Stock Event"), then the closing prices used in the above calculation shall
be appropriately adjusted to provide the Seller the same economic effect as
contemplated by this Agreement prior to such action. The shares of GEE Common
Stock issued to the Seller are the "GEE Shares." The certificates of the GEE
Shares will be delivered within ten (10) business days after Closing. One-half
of the GEE Shares will be held in escrow with the Escrow Agent in accordance
with the provisions of an escrow agreement in a form to be mutually agreed upon
as soon as reasonably practicable, and in any event within ten (10) Business
Days, after Closing(The "GEE Shares - Escrow Agreement").  

 

(v) Purchase Price Adjustment -Working Capital. In accordance with Appendix I,
the Purchase Price will be adjusted (positively or negatively) based upon the
differences in the book value of the Closing Working Capital (as defined in
Appendix I) as compared to a Benchmark Working Capital of $450,000 (such
difference to be called the "NWC Adjustment Amount".) If the NWC Adjustment
Amount is positive the Purchase Price will be increased by the NWC Adjustment
Amount. If the NWC Adjustment Amount is negative, the Purchase Price will be
decreased by the NWC Adjustment Amount. If the Purchase Price increases then
Buyer will pay an amount equal to the increase to Seller within five (5) days of
a final determination under Appendix I, and the Working Capital Escrow Funds
will be released by the Escrow Agent to Seller. If the Purchase Price decreases
then the Seller will pay the amount of the decrease to Buyer within five (5)
days of a final determination under Appendix I, which first shall be funded from
the Working Capital Escrow Funds by the Escrow Agent to the Buyer. If the
Working Capital Escrow Funds exceed the payment due from Seller then the
remaining balance of those funds after the payment to Buyer shall be released to
Seller. For example, if (A) the Closing Working Capital exceeds the Benchmark
Working Capital by Three Thousand Dollars ($3,000) then the Purchase Price will
increase by Three Thousand Dollars ($3,000); or (B) if the Closing Working
Capital is less than the Benchmark Working Capital by Three Thousand Dollars
($3,000) then the Purchase Price decreases by Three Thousand Dollars ($3,000). 

 

(vi) Employee Bonuses. At Closing, the Company shall pay the Employee Bonuses
via Company payroll account.

 

  6

 

  

§3. Representations and Warranties Concerning Transaction. 

 

(a) Seller's Representations and Warranties. Seller represents and warrants to
Buyer that the statements contained in this §3(a) are correct and complete as of
the date of this Agreement with respect to Seller, except as set forth in Annex
I attached hereto.

 

(i) Seller. Seller is an individual residing in the State of Georgia.  

 

(ii) Enforceable Obligation. This Agreement constitutes the valid and legally
binding obligation of Seller, enforceable in accordance with its terms and
conditions. Seller need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order to consummate the transactions contemplated by this Agreement.  

 

(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Seller is subject; (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which he, she, or it is bound or to
which any of his, her, or its assets are subject; or (C) result in the
imposition or creation of a Lien upon or with respect to Target Shares. 

 

(iv) Brokers' Fees. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, except to CHILDS Advisory Partners, which shall
be paid in full by Seller. 

 

(v) Target Shares. Seller holds of record and owns beneficially one hundred
percent (100%) of the outstanding Target Shares (i.e., shares of capital stock
of Target), free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. Seller is not a party to any option, warrant, purchase right, or
other contract or commitment (other than this Agreement) that could require
Seller or Target to sell, transfer, or otherwise dispose of any capital stock of
Target. Seller is not party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any capital stock of Target. 

 

  7

 

 

(vi) Representations and Warrants of Seller. Notwithstanding anything contained
in this Agreement to the contrary, Buyer acknowledges and agrees that Seller is
not making any representations or warranties whatsoever, expressed or implied,
beyond those expressly given by Seller in this Agreement (as modified by the
Disclosure Schedules). 

 

(b) Buyer's Representations and Warranties. Buyer represents and warrants to
Seller that the statements contained in this §3(b) are correct and complete as
of the date of this Agreement, except as set forth in Annex II attached hereto. 

 

(i) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Illinois. 

 

(ii) Authorization of Transaction. Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable in accordance
with its terms and conditions. Buyer need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order to consummate the transactions contemplated by
this Agreement. The execution, delivery and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Buyer. 

 

(iii) Non-contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its charter,
bylaws, or other governing documents; or (B) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject. 

 

(iv) Brokers' Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement. 

 

(v) Investment. Buyer is not acquiring the Target Shares with a view to, or for
sale in connection with, any distribution thereof within the meaning of the
Securities Act. 

 

(vi) Representations and Warrants of Buyer. Notwithstanding anything contained
in this Agreement to the contrary, Seller acknowledges and agrees that Buyer is
not making any representations or warranties whatsoever, expressed or implied,
beyond those expressly given by Buyer in this Agreement (as modified by the
Disclosure Schedules).  

 

  8

 

 

§4. Representations and Warranties Concerning Target. Seller represents and
warrants to Buyer that the statements contained in this §4 are correct and
complete as of the date of this Agreement, except as set forth in the §4
Disclosure Schedules delivered by Seller to Buyer and initialed by the Parties
("Disclosure Schedule" or "Disclosure Schedules"). The Disclosure Schedules will
be lettered and numbered so as to correspond to the lettered and numbered
paragraphs and subsections contained in this Agreement.

 

(a) Organization, Qualification, and Corporate Power. Target is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Georgia. Target is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required, which jurisdictions are set forth in Disclosure Schedule 4(a). Target
has full corporate power and authority to carry on the business in which it is
engaged and to own and use the properties owned and used by it. Disclosure
Schedule 4(a) also lists the directors and officers of Target. 

 

(b) Capitalization. The entire authorized capital stock of Target consists of
10,000 Target Shares, of which 2,000 Target Shares are issued and outstanding
and none of which Target Shares are held in treasury. All of the issued and
outstanding Target Shares have been duly authorized, are validly issued, fully
paid, and non-assessable, and are held of record by the Seller as set forth in
Disclosure Schedule 4(b). There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require Target to issue,
sell, or otherwise cause to become outstanding any of its capital stock. There
are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to Target or the Target Shares.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting of the Target Shares. 

 

(c) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will: (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Target is subject or any provision of the charter,
bylaws or resolutions of Target; or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any material agreement, contract, lease, license, instrument, or other
arrangement to which Target is a party or by which it is bound or to which any
of its assets is subject (or result in the imposition of any Lien upon any of
its assets), except as set forth in Disclosure Schedule 4(c). Target does not
need to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the transactions contemplated by this Agreement, except as
set forth in Disclosure Schedule 4(c). 

 

(d) Brokers' Fees. Target has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement, other than to CHILDS Advisory Partners, which
Seller is solely responsible for paying. 

 

(e) Title to Assets. Target has good and valid title to, or a valid leasehold
interest in, the properties and all, of its assets, which assets are either
shown either on the Most Recent Balance Sheetor are listed on Disclosure
Schedule 4(e), free and clear of all Liens. 

 

  9

 

 

(f) Subsidiaries. Target does not own any Subsidiaries. Seller's Affiliates are
listed on Disclosure Schedule 4(bb). 

 

(g) Financial Statements. Attached hereto as Exhibit B are the following
financial statements (collectively the "Financial Statements"):  

 

(i) unaudited consolidated balance sheets and statements of income, changes in
stockholders' equity, and cash flow as of and for the fiscal years ended 2012
and 2013, and December 31, 2014, (the "Most Recent Fiscal Year End") for Target;
and 

 

(ii) unaudited consolidated balance sheets and statements of income, changes in
stockholders' equity, and cash flow (the "Most Recent Financial Statements") as
of and for the months in 2015 ended June 30, 2015 (the "Most Recent Fiscal Month
End") for Target. The Financial Statements (including the notes thereto) have
been prepared for purposes of preparing Target's Federal Income Tax Return
throughout the periods covered thereby and, from a Federal Income Tax reporting
perspective, present fairly the financial condition of Target as of such dates
and the results of operations of Target for such periods. 

 

(h) Events Subsequent to Most Recent 2014 Fiscal Year End. Since the Most Recent
Fiscal Year End for 2014, and the Most Recent Financial Statement for 2014,
there has not been any Material Adverse Effect to Target, the Target Shares or
the Business. Without limiting the generality of the foregoing, and except as
set forth on Disclosure Schedule 4(h), since that date: 

 

(i) Target has not sold, leased, transferred, or assigned, or experienced damage
to or loss of, any of Target's assets, tangible or intangible; 

 

(ii) Target has not entered into any agreement, contract, lease, license or
other obligation that obligates Target to pay Five Thousand Dollars ($5,000) or
more; 

 

(iii) no party (including Target) has accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which Target is a party, or by which any of them is bound that would
result in a Material Adverse Effect; 

 

(iv) Neither Target, nor any third party, has imposed any Lien upon any of
Target's Assets, tangible or intangible, or the Target Shares; 

 

(v) Target has not made any capital expenditures; 

 

(vi) Target has not made any material capital investment in, or any loan to, any
other Person; 

 

(vii) Target has not created, incurred, assumed, or guaranteed more than One
Dollar ($1) in aggregate Indebtedness for borrowed money and capitalized lease
obligations; 

 

(viii) Target has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property; 

 

(ix) There has been no change made or authorized in the charter or bylaws of
Target; 

 

  10

 

 

(x) Neither Seller nor Target has issued, sold, pledged, assigned or otherwise
disposed of any Target Shares, or granted any options, warrants, or other rights
to purchase or obtain (including upon conversion, exchange, or exercise) any of
the Target Shares; 

 

(xi) Target has not declared, set aside, or paid any dividend or made any
distribution with respect to its capital stock (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any of its capital stock; 

 

(xii) Target has not experienced any damage, destruction, or loss (whether or
not covered by insurance) to the Target Assets or to its property; 

 

(xiii) Target has not made any loan to any of its directors, officers or
managers, nor has it made any loans to or entered into any other transaction
with any of its employees; 

 

(xiv) Target has not entered into or terminated any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement, or entered into any collective bargaining
relationship;

 

(xv) Target has not granted any increase in the base compensation of any of its
directors, officers, managers or employees; 

 

(xvi) Target has not adopted, amended, modified, or terminated any bonus, profit
sharing, incentive, severance, or other plan, contract, or commitment for the
benefit of any of its directors, officers, managers or employees (or taken any
such action with respect to any other Employee Benefit Plan); 

 

(xvii) Target has not made any other change in employment terms for any of its
directors, officers, managers or employees; 

 

(xviii) Target has not implemented any employee layoffs requiring notice under
the Worker Adjustment and Retraining Notification Act of 1988, as amended, or
any similar state, local, or non-U.S. law, regulation, or ordinance
(collectively the "WARN Act");

 

(xix) Target has not made any loans or advances of money; 

 

(xx) Target has not become subject to any judgments, orders, consent agreements,
decrees or other legal requirements that may result in a Material Adverse
Effect; and 

 

(xxi) Target has not committed to do any of the foregoing acts. 

 

(i) Undisclosed Liabilities. Target has no liabilities (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for taxes) of a type that would be recorded
on Target's balance sheet if Target were using the accrual method of accounting
in accordance with GAAP, except for: (i) liabilities included and described in
the Most Recent Balance Sheet (rather than in any notes thereto); and (ii) those
liabilities that have arisen since the Most Recent Fiscal Month End in the
Ordinary Course of Business. Target has no unrecorded, undisclosed or contingent
Indebtedness other than those set forth on Disclosure Schedule 4(i). 

 

  11

 

 

(j) Legal Compliance.  

 

(i) Target has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and including the Foreign Corrupt
Practices Act, 15 U.S.C. 78dd-1 et seq.) of federal, state, local, and non-U.S.
governments (and all agencies thereof) affecting Target or the Business, and no
action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against it alleging any failure so
to comply, except as set forth in Disclosure Schedule 4(i). 

 

(ii) The representatives of Target have not, to obtain or retain business,
directly or indirectly offered, paid or promised to pay, or authorized the
payment of, any money or other thing of value (including any fee, gift, sample,
travel expense or entertainment with a value in excess of One Hundred Dollars
($100) in the aggregate to any one individual in any year) to: 

 

(A) any person who is an official, officer, agent, employee or representative of
any Governmental Body or of any existing or prospective customer (whether
government owned or nongovernment owned); 

 

(B) any political party or official thereof; 

 

(C) any candidate for political or political party office; or 

 

(D) any other individual or entity; 

 

while knowing or having reason to believe that all or any portion of such money
or thing of value would be offered, given, or promised, directly or indirectly,
to any such official, officer, agent, employee, representative, political party,
political party official, candidate, individual, or any entity affiliated with
such customer, political party, official or political office.  

 

(iii) Target has all Necessary Permits. 

 

(k) Tax Matters. 

 

(i) Target has filed all Federal Income Tax Returns and all other Tax Returns
that it is required to file. All such Tax Returns are true and correct in all
material respects. All Taxes due and owing by Target (whether or not shown on
any Tax Return) have been paid and Target has not deferred any Taxes. Target is
not currently the beneficiary of any extension of time within which to file any
Tax Return. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of Target. Target has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
Person, and Target has complied in all material respects with the related
reporting requirements relating thereto. 

 

  12

 

 

(ii) Except as set forth on Disclosure Schedule 4(k)(ii), there is no dispute or
claim concerning any Tax liability of Target either: (A) claimed or raised by
any authority in writing; or (B) as to which Seller or the directors and
officers of Target have Knowledge based upon personal contact with any agent of
such authority. 

 

(iii) Disclosure Schedule 4(k)(iii) lists all Federal, state, local, and
non-U.S. Tax Returns filed with respect to Target for taxable periods ended on
or after December 31, 2011, and indicates whether or not those Tax Returns that
have been audited, and indicates whether or not those Tax Returns currently are
the subject of audit. Seller has delivered to Buyer correct and complete copies
of all Federal Income Tax Returns, examination reports, and statements of
deficiencies assessed against, or agreed to by Target since December 31, 2011.
Target has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency. 

 

(iv) Target has not been a United States Real Property Holding Corporation
within the meaning of Code §897(c)(2) during the applicable period specified in
Code §897(c)(1)(A)(ii). Target is not a party to or bound by any tax allocation
or sharing agreement. Target (A) has not been a member of an Affiliated Group
filing a consolidated Federal Income Tax Return, and (B) has no liability for
the Taxes of any Person (other than Target) under Reg. §1.1502-6 (or any similar
provision of state, local, or non-U.S. law), as a transferee or successor, by
contract, or otherwise. 

 

(v) The unpaid Taxes of Target: (A) did not, as of the Most Recent Fiscal Month
End, exceed the reserve for Tax liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the Most Recent Balance Sheet; and (B) will not exceed that
reserve as adjusted for operations and transactions through the Closing Date. 

 

(vi) Target will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any: 

 

(A) change in method of accounting for a taxable period ending in or prior to
the Closing Date; 

 

(B) "closing agreement" as described in Code §7121 (or any corresponding or
similar provision of state, local, or non-U.S. income Tax law) executed on or
prior to the Closing Date; 

 

(C) installment sale or open transaction disposition made on or prior to the
Closing Date; or 

 

(D) prepaid amount received on or prior to the Closing Date. 

 

(vii) Target has not distributed stock of another Person, nor had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Code §355 or Code §361. 

 

  13

 

 

(viii) Target is not, and has not been, a party to any "listed transaction," as
defined in Code §6707A(c)(2) and Reg. §1.6011-4(b)(2). 

 

(ix) Target (and any predecessor of Target) has been a validly electing
S-corporation within the meaning of Code §1361 and §1362 at all times during its
existence and Target will be an S-corporation up to and including the Closing
Date.

 

(x) Target has no potential liability for any Tax under Code §1374. Furthermore,
Target shall not be liable for any Tax under Code §1374 in connection with the
deemed sale of Target's assets caused by the §338(h)(10) election. Target has
not, in the past ten (10) years:(A) acquired assets from another corporation in
a transaction in which Target's Tax basis for the acquired assets was
determined, in whole or in part, by reference to the Tax basis of the acquired
assets (or any other property) in the hands of the transferor; or (B) acquired
the stock of any corporation that is a qualified subchapter S subsidiary.

 

(l) Real Property.

 

(i) Target does not own any Owned Real Property. 

 

(ii) Disclosure Schedule 4(l)(ii) sets forth the address of the only parcels of
Leased Real Property, and identifies the Leases for that Leased Real Property
(including the date and name of the parties to such Lease document). Seller has
delivered to Buyer a true and complete copy of the Lease documents for that
Leased Real Property. With respect to each Lease: 

 

(A) such Lease is legal, valid, binding, enforceable and in full force and
effect; 

 

(B) the transactions contemplated by this Agreement do not under the terms of
any such Lease require the consent of any other party to such Lease, will not
result in a breach of or default under such Lease, and will not otherwise cause
such Lease to cease to be legal, valid, binding, enforceable and in full force
and effect on identical terms following the Closing; 

 

(C) none of Target's possession and quiet enjoyment of the Leased Real Property
under such Lease has been disturbed and there are no disputes with respect to
such Lease; 

 

(D) neither Target, nor any other party to the Lease is in breach of or default
under such Lease, and, no event has occurred or circumstance exists that, with
the delivery of notice, the passage of time or both, would constitute such a
breach or default, or permit the termination, modification or acceleration of
rent under such Lease; 

 

(E) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been redeposited in full; 

 

  14

 

 

(F) Target does not owe, and will not owe in the future, any brokerage
commissions or finder's fees with respect to such Lease; 

 

(G) Target has not subleased, licensed or otherwise granted any Person the right
to use or occupy the Leased Real Property or any portion thereof; and 

 

(H) Target has not collaterally assigned or granted any other Lien in such Lease
or any interest therein. 

 

(iii) The Leased Real Property identified in Disclosure Schedule 4(l)(ii)
comprises all of the real property used, or intended to be used, in the business
of Target; and Target is not a party to any agreement or option to purchase any
real property or interest therein. 

 

(iv) Target has made all rent and other payments required under the Lease and
Target is not liable for paying the costs of any Improvements, repairs or
betterments related to the Leased Real Property. 

 

(m) Intellectual Property.

 

(i) Target, and its Business as presently conducted and as presently proposed to
be conducted, have not and will not interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third-parties; there are no facts indicating a likelihood of the
foregoing; and Seller has not received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
conflict (including any claim that Target must license or refrain from using any
Intellectual Property rights of any third-party). To the Knowledge of Seller, no
third-party has interfered with, infringed upon, misappropriated, or otherwise
come into conflict with, any Intellectual Property rights of Target. 

 

(ii) Disclosure Schedule 4(m)(ii) identifies each patent or registration which
has been issued to Target with respect to any of its Intellectual Property,
identifies each pending patent application or application for registration that
Target has made with respect to any of its Intellectual Property, and identifies
each material license, sublicense, agreement, covenant not to sue, or other
permission that Target has granted to any third-party with respect to any of its
Intellectual Property (together with any exceptions). Seller has delivered to
Buyer correct and complete copies of all such patents, registrations,
applications, licenses, sublicenses, agreements, covenants not to sue, and
permissions (as amended to date). Disclosure Schedule 4(m)(ii) also identifies
each material trade name or unregistered trademark, service mark, corporate
name, internet domain name, copyright and material computer software item used
by Target in connection with its Business. With respect to each item of
Intellectual Property required to be identified in Disclosure Schedule
4(m)(ii): 

 

(A) Target possesses all right, title, and interest in and to the item, free and
clear of any Lien, license, or other restriction; 

 

  15

 

 

(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge; 

 

(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Seller and the directors and
officers of Target, is threatened that challenges the legality, validity,
enforceability, use, or ownership of the item; and 

 

(D) Target has not ever agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item. 

 

(iii) Disclosure Schedule 4(m)(iii) identifies each item of Intellectual
Property that any third-party owns and that Target uses pursuant to license,
sublicense, agreement, covenant not to sue, or permission excluding
off-the-shelf retail licensed software (e.g., Microsoft Windows or Microsoft
Word). Seller has delivered to Buyer correct and complete copies of all such
licenses, sublicenses, agreements, covenants not to sue, and permissions (as
amended to date). With respect to each item of Intellectual Property required to
be identified in Disclosure Schedule 4(m)(iii): 

 

(A) the license, sublicense, agreement, covenant not to sue, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect; 

 

(B) no party to the license, sublicense, agreement, covenant not to sue, or
permission is in material breach or default, and no event has occurred that with
notice or lapse of time would constitute a breach, default or permit
termination, modification, or acceleration thereunder; 

 

(C) no party to the license, sublicense, agreement, covenant not to sue, or
permission has challenged in writing the enforceability of any material
provision thereof; 

 

(D) Target has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, covenant not to sue, or permission; and 

 

(E) no loss or expiration of the item is, threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by Seller or Target, including
without limitation, a failure by Seller or Target to pay any required
maintenance fees). 

 

(iv) Target entered into agreements with each of its employees and 1099
contractors such that none of them retains any copyright or other intellectual
property rights to any work product provided to clients of Target by those
employees or 1099 contractors. 

 

(n) Tangible Assets. The machinery, equipment, and other tangible assets that
Target owns or leases are set forth on the Most Recent Balance Sheet are free
from material defects (patent and latent), have been maintained in accordance
with normal industry practice, and are in good operating condition and repair
(subject to normal wear and tear). 

 

  16

 

 

(o) Inventory. Target does not maintain any inventory of goods except as may be
set forth on the Most Recent Balance Sheet. 

 

(p) Contracts. Disclosure Schedule 4(p) lists the following contracts and other
agreements, written or oral, to which Target is a party: 

 

(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of Five
Thousand Dollars ($5,000) per annum; 

 

(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of more than one (1) year or involve consideration in excess of
Five Thousand Dollars ($5,000); 

 

(iii) any agreement concerning a partnership or joint venture; 

 

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any Indebtedness for borrowed money, or any
capitalized lease obligation, in excess of One Dollar ($1) or under which it has
imposed a Lien on any of its assets, tangible or intangible; 

 

(v) any agreement concerning confidentiality or non-competition; 

 

(vi) any agreement with Seller and her Affiliates (other than Target); 

 

(vii) any profit sharing, stock option, stock purchase, stock appreciation,
phantom stock, cash bonuses due upon sale of Target, deferred compensation,
severance, or other material plan or arrangement for the benefit of its current
or former directors, officers, and employees; 

 

(viii) any collective bargaining agreement; 

 

(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing any of the following: A) annual
compensation in excess of Thirty Thousand Dollars ($30,000); B) a guarantee of
employment of one (1) year or more; or C) providing severance benefits; 

 

(x) any agreement under which Target has advanced or loaned any amount to any of
its directors, officers, managers or employees; 

 

(xi) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect; 

 

  17

 

 

(xii) any agreement under which it has granted any Person any registration
rights (including, without limitation, demand and piggyback registration
rights); 

 

(xiii) any settlement, conciliation or similar agreement with any governmental
entity or which will likely involve payment after the Closing Date of
consideration in excess of Five Thousand Dollars ($5,000); 

 

(xiv) any agreement under which Target has advanced or loaned any other Person
amounts in the aggregate exceeding Five Thousand Dollars ($5,000); or 

 

(xv) any other agreement (or group of related agreements) the performance of
which involves consideration or expenditures by Target in excess of Five
Thousand Dollars ($5,000). 

 

(xvi) Disclosure Schedule 4(p)(i) contains a general description of the history
and scope of any claims under warranties under contracts or agreements with
clients for work done by Target for that client. 

 

Seller has delivered to Buyer a correct and complete copy of each written
contract listed in Disclosure Schedule 4(p) and a written summary setting forth
the material terms and conditions of each oral agreement referred to in
Disclosure Schedule 4(p). With respect to each such agreement: (A) the agreement
is legal, valid, binding, enforceable, and in full force and effect in all
material respects; (B) Seller is not and, to the Knowledge of Seller, no other
party is in material breach or default, and no event has occurred that with
notice or lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the agreement; and (C) no
party has challenged in writing the enforceability of any material provision of
the agreement. 

 

(q) Notes and Accounts Receivable. All notes and accounts receivable of Target
are reflected properly on their books and records, are valid receivables subject
to no setoffs or counterclaims known to Seller, are current and collectible and
will be collected in accordance with their terms at the recorded amounts
thereof, subject only to the reserve, if any, for bad debts set forth on the
face of the Most Recent Balance Sheet (rather than in any notes thereto).

 

(r) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of Target. 

 

(s) Insurance. Disclosure Schedule 4(s) sets forth the following information
with respect to each insurance policy (including policies providing property,
casualty, liability, and workers' compensation coverage and bond and surety
arrangements) to which Target is a party, a named insured, or otherwise the
beneficiary of coverage: 

 

(i) the name, address, and telephone number of the agent; 

 

(ii) the name of the insurer, the name of the policyholder, and the name of each
covered insured; 

 

(iii) the policy number, coverage limits, and the period of coverage; 

 

  18

 

 

(iv) the scope (including an indication of whether the coverage is on a claims
made, occurrence, or other basis) and available amounts (including a description
of how deductibles and ceilings are calculated and operate) of coverage; 

 

(v) a description of any retroactive premium adjustments or other material
loss-sharing arrangements;  

 

(vi) a description of any claims filed against each such policy within the past
five (5) years; and  

 

(vii) a description of 'loss runs', including any worker's compensation
policies. 

 

With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
neither Target, nor to the Knowledge of Seller any other party to the policy is
in material breach or default (including with respect to the payment of premiums
or the giving of notices), and no event has occurred that, with notice or the
lapse of time, would constitute such a material breach or default, or permit
termination, modification, or acceleration, under the policy; and (C) no party
to the policy has challenged in writing the enforceability of any material
provision thereof. Disclosure Schedule 4(s) also describes any material
self-insurance arrangements affecting Target. There have been no gaps in
insurance coverage of the Target at any time.  

 

(t) Litigation. Disclosure Schedule 4(t) sets forth each instance in which: (i)
Target is subject to any outstanding injunction, judgment, order, decree,
ruling, or charge; or (ii) Target is a party or the directors and officers of
Target, are to Seller's Knowledge, threatened to be made a party, to any action,
suit, proceeding, hearing, or investigation of, in, or before (or that could
come before) any court or quasi-judicial or administrative agency of any
federal, state, local, or non-U.S. jurisdiction or before (or that could come
before) any arbitrator. 

 

(u) Product Liability. Target does not sell products in the Ordinary Course of
Business and has no product liability exposure. 

 

(v) Key Employees.  

 

(i) Disclosure Schedule 4(v)(i) identifies each of the individuals who currently
perform or have performed in the last twenty-four (24) months any of the
following services for the Target: recruiting of workers, marketing and customer
relations (each individual being a "Key Employee"). Furthermore, Disclosure
Schedule 4(v)(i) sets forth the identity and job descriptions for each of the
Key Employees. Each of the Key Employees has entered into a binding and
enforceable confidentiality and non-solicitation agreement in the form (b)
attached as part of Disclosure Schedule 4(v)(i). Seller is not, and to Seller's
Knowledge, the Key Employees are not subject to any non-competition or
confidentiality agreement with any Person other than Target.  

 

  19

 

 

(ii) Disclosure Schedule 4(v)(ii) lists any intellectual property rights or
copyright licenses agreements binding upon or obligating the Seller or, to the
knowledge of Seller, any other Key Employee of the Target individually.  

 

(iii) Disclosure Schedule 4(v)(iii) lists any franchise, distribution,
commission, agency or representation agreements relating to the staffing,
recruiting, and employee placement services business binding upon or obligating
the Seller or, to the knowledge of Seller, any other Key Employee of the Target
individually. 

 

(w) Employees.  

 

(i) To the actual knowledge of Seller without investigation, no directors or
officers of Target, no executive, no Key Employee, or significant group of
employees, plans to terminate employment with Target during the next twelve (12)
months. Target is not a party to or bound by any collective bargaining
agreement, nor has it experienced any strike or material grievance, claim of
unfair labor practices, or other collective bargaining dispute within the past
three (3) years. Target has not committed any material unfair labor practice.
There is no organizational effort presently being made or, to Knowledge of
Seller or the directors or officers of Target, threatened by or on behalf of any
labor union with respect to employees of Target, except as set forth in
Disclosure Schedule 4(w).  

 

(ii) Within the past three (3) years, Target has not implemented any plant
closing or layoff of employees requiring notice under the WARN Act, and no such
action will be implemented without advance notification to Buyer. Disclosure
Schedule 4(w) lists all full-time and part-time employees of Target. 

 

(iii) Target is and since January 1, 2011 has been, in compliance in all
material respects with all applicable Laws respecting labor, employment, fair
employment practices, labor relations, terms and conditions of employment,
immigration, employee classification and wages, hours, meal and break periods,
hiring, promotion, termination, workers', compensation, occupational safety and
health requirements, plant closings, withholding of taxes, employment
discrimination, harassment, retaliation, disability rights or benefits, equal
opportunity, equal pay, employee privacy, employee leave requirements,
unemployment insurance and related matters ("Labor Laws"). Target has paid its
current and former employees, officers, directors, managers, independent
contractors and consultants or adequately accrued for in accordance with GAAP in
the Financial Statements all wages, salaries, commissions, bonuses, benefits and
other compensation due to or on behalf of such employees, officers, directors,
managers or consultants prior to June 30, 2015. Target has properly classified
each of its employees, officers, directors, managers, independent contractors
and consultants and "employees" or "independent contractors" and as "exempt" or
"non-exempt" for all purposes (including with respect to eligibility for minimum
wage and overtime under the Fair Labor Standards Act of 1938, as amended) and
has properly reported all compensation paid to such employees, officers,
directors, managers, independent contractors and consultants for all purposes
and no reserves have been taken for any such matters. Target is, and since
January 1, 2011 has been, in compliance with all documentation requirements of
the Immigration Reform and Control Act of 1986, as amended, and the rules and
regulations promulgated thereunder and no reserves have been taken for any such
matters. 

 

  20

 

 

(iv) Since January 1, 2011 there has been, no Litigation pending or to the
Knowledge of Seller threatened against Target by or before any Governmental
Authority with respect to any current or former employees, officers, directors,
managers or consultants of any Target, including any claim relating to the
alleged violation of any Labor Law. 

 

(x) Employee Benefits. 

 

(i) Disclosure Schedule 4(x) lists each Employee Benefit Plan that Target
maintains, to which Target contributes or has any obligation to contribute, or
with respect to which Target has any liability.

 

(A) Each such Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and complies in form and in operation in all
material respects with the applicable requirements of ERISA, the Code, and other
applicable laws. 

 

(B) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports, and summary plan descriptions) have been timely filed
and/or distributed in accordance with the applicable requirements of ERISA and
the Code with respect to each such Employee Benefit Plan. The requirements of
COBRA have been met in all material respects with respect to each such Employee
Benefit Plan and each Employee Benefit Plan maintained by an ERISA Affiliate
that is an Employee Welfare Benefit Plan subject to COBRA. 

 

(C) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA and the Code to each such Employee Benefit Plan that is an
Employee Pension Benefit Plan and all contributions for any period ending on or
before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of Target. All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan. 

 

(D) Each such Employee Benefit Plan that is intended to meet the requirements of
a "qualified plan" under Code §401(a) has received a determination from the
Internal Revenue Service that such Employee Benefit Plan is so qualified, and
Seller is not aware of any facts or circumstances that would reasonably be
expected to adversely affect the qualified status of any such Employee Benefit
Plan. 

 

  21

 

 

(E) There have been no Prohibited Transactions with respect to any such Employee
Benefit Plan or any Employee Benefit Plan maintained by an ERISA Affiliate. No
Fiduciary has any liability for material breach of fiduciary duty or any other
material failure to act or comply in connection with the administration or
investment of the assets of any such Employee Benefit Plan. No action, suit,
proceeding, hearing, or investigation with respect to the administration or the
investment of the assets of any such Employee Benefit Plan (other than routine
claims for benefits) is pending or, to the Knowledge of Seller and the directors
and officers of Target, threatened. 

 

(F) Seller has delivered to Buyer correct and complete copies of the plan
documents and summary plan descriptions, the most recent determination letter
received from the Internal Revenue Service, the most recent annual report (Form
5500, with all applicable attachments), and all related trust agreements,
insurance contracts, and other funding arrangements which implement each such
Employee Benefit Plan. 

 

(ii) Neither Target nor any ERISA Affiliate contributes to, has any obligation
to contribute to, or has any liability under or with respect to any Employee
Pension Benefit Plan that is a "defined benefit plan" (as defined in ERISA
§3(35)). 

 

(iii) Neither Target nor any ERISA Affiliate contributes to, has any obligation
to contribute to, or has any material liability (including withdrawal liability
as defined in ERISA §4201) under or with respect to any Multiemployer Plan. 

 

(iv) Target does not maintain, contribute to or have an obligation to contribute
to, or have any material liability or potential liability with respect to, any
Employee Welfare Benefit Plan or other arrangement providing health or life
insurance or other welfare-type benefits for current or future retired or
terminated employees (or any spouse or other dependent thereof) of Target other
than in accordance with COBRA. 

 

(v) The consummation of the transactions contemplated by this Agreement will not
accelerate the time of the payment or vesting of, or increase the amount of, or
result in the forfeiture of compensation or benefits under, any Employee Benefit
Plan.

 

(vi) Disclosure Schedule 4(x)(vi) lists each written agreement, contract, or
other arrangement - whether or not an Employee Benefit Plan (collectively a
"Nonqualified Plan") - to which Target is a party that is a "nonqualified
deferred compensation plan" subject to Code §409A. Each Plan has been maintained
in good faith compliance with Code §409A and the regulations thereunder and no
amounts under any such Plan is or has been subject to the interest and
additional tax set forth under Code §409A(a)(1)(B).Target has no actual or
potential obligation to reimburse or otherwise "gross-up" any Person for the
interest or additional tax set forth under Code §409A(a)(1)(B).



 

 

(y) Guaranties. Target is not a guarantor or otherwise responsible for any
liability or obligation (including Indebtedness) of any other Person. 

 

  22

 

 

(z) Environmental, Health, and Safety Matters. 

 

(i) Target has for the past five (5) years complied and is in compliance, in
each case in all material respects, with all Environmental, Health, and Safety
Requirements. 

 

(ii) Without limiting the generality of the foregoing, Target has obtained, has
for the past five (5) years complied, and is in compliance with, in each case in
all material respects, all material permits, licenses and other authorizations
that are required pursuant to Environmental, Health, and Safety Requirements for
the occupation of its facilities and the operation of its business. 

 

(iii) Target has not received any written notice, report, or other information
regarding any actual or alleged material violation of Environmental, Health, and
Safety Requirements, or any material liabilities or potential material
liabilities, including any material investigatory, remedial, or corrective
obligations, relating to any of them, their business, or their past or current
facilities arising under Environmental, Health, and Safety Requirements. 

 

(iv) Target has not treated, stored, disposed of, arranged for, permitted the
disposal of, transported, handled, manufactured, distributed, exposed and person
to or caused the release of any substance to the environment, including without
limitation any hazardous substance, hazardous material or hazardous waste, or
owned or operated any property or facility which is or has been contaminated by
any such substance so as to give rise to any current or future liabilities,
including any liability for fines, penalties, response costs, corrective action
costs, personal injury, property damage, natural resources damages, or
attorneys' fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ("CERCLA"), or the Solid
Waste Disposal Act, as amended ("SWDA"), or any other Environmental, Health, and
Safety Requirements. 

 

(v) Target has not designed, manufactured, sold, marketed, installed, or
distributed products or other items containing asbestos and none of such
entities is, or will become, subject to any liabilities with respect to the
presence of asbestos in any product or item or in or upon any property,
premises, or facility. 

 

(vi) Seller and Target have furnished to Buyer all environmental audits,
reports, and other material environmental documents relating to Target's or its
respective predecessors' or Affiliates' past or current properties, facilities,
or operations that are in their possession, custody, or under their reasonable
control. 

 

(aa) Business Continuity. None of the computer software, computer hardware
(whether general or special purpose), telecommunications capabilities (including
all voice, data and video networks) and other similar or related items of
automated, computerized, and/or software systems and any other networks or
systems and related services that are used by or relied on by Target in the
conduct of their Business (collectively, the "Systems") have experienced bugs,
failures, breakdowns, or continued substandard performance in the past twelve
(12) months that has caused any substantial disruption or interruption in, or to
the use of, any such Systems by Target.  

 

  23

 

 

(bb) Certain Business Relationships with Target. Other than as disclosed on
Disclosure Schedule 4(bb), none of Seller, her Affiliates or Target's directors,
officers, employees, and shareholders has been involved in any material business
arrangement or relationship with Target within the past twelve (12) months, and
none of the Seller, her Affiliates or Target's directors, officers, employees,
and shareholders owns any asset, tangible or intangible, that is used in the
Business of Target.

 

(cc) Intentionally Omitted.

 

(dd) Customers and Suppliers. Disclosure Schedule 4(dd) lists the fifteen (15)
largest customers of Target by revenue for each of the two (2) most recent
fiscal years and sets forth opposite the name of each such customer the
percentage of net sales attributable to such customer. Since the date of the
Most Recent Balance Sheet, no supplier of Target has indicated in writing that
it shall stop, or materially decrease the rate of, supplying materials, products
or services to Target, and no customer listed on Disclosure Schedule 4(dd) has
indicated in writing that it shall stop, or materially decrease the rate of,
buying services from Target.

 

(ee) Data Privacy. Target's business has complied with and, as presently
conducted and as presently proposed to be conducted, is in compliance with, all
Data Laws except, in each case, to the extent that a failure to comply would not
have a Material Adverse Effect. Target has complied with, and is presently in
compliance with, its policies applicable to data privacy, data security, and/or
personal information except, in each case, to the extent that a failure to
comply would not have a Material Adverse Effect. Target has not experienced any
incident in which personal information or other sensitive data was or may have
been stolen or improperly accessed, and Target is not aware of any facts
suggesting the likelihood of the foregoing, including without limitation, any
breach of security or receipt of any notices or complaints from any Person
regarding personal information or other data. Disclosure Schedule 4(ee) lists
Target's data privacy and security policies and Seller agrees to deliver copies
of all such policies to Buyer within ten (10) days from the date of this
Agreement. 

 

(ff) Preferential Status. There are no contracts with customers that either
require the continuation of ownership of the Target by, or permit termination by
the customer, due to Target's loss of small business status, woman-owned
business status, disadvantaged business status, protege status, "8(a)" status or
other preferential status.

 

§4A. Representations and Warranties Concerning GEE Shares. 

 

(a) Seller's Representations and Warranties Concerning GEE Shares. Seller
represents and warrants to Buyer that the statements contained in this §4A(a)
are correct and complete as of the date of this Agreement. 

 

(i) Access to Information. Seller understands that an investment in the GEE
Shares involves a high degree of risk and long term or permanent illiquidity,
including, risk of loss of their entire investment. Seller has been given full
and complete access to the Buyer for the purpose of obtaining such information
as Seller or Seller's qualified representative has reasonably requested in
connection with the decision to acquire the GEE Shares. Seller has received and
reviewed copies of the Public Reports. Seller has been afforded the opportunity
to ask questions of the officers of the Buyer regarding its business prospects,
all as Seller (or Seller's investor's representatives) has deemed necessary to
make an informed investment decision to purchase the GEE Shares.

  

  24

 

 

(ii) Restricted Securities. (A) Seller has been advised that none of the GEE
Shares have been registered under the Securities Act or any other applicable
securities laws. Seller acknowledges that the GEE Shares will be issued as
"restricted securities" as defined by Rule 144 promulgated pursuant to the
Securities Act. None of the GEE Shares may be resold in the absence of an
effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of counsel reasonably satisfactory to the
Buyer, an applicable exemption from registration is available; (B) Seller is
acquiring the GEE Shares for Seller's own account, and not as nominee or agent,
for investment purposes only and not with a view to, or for sale in connection
with, a distribution, as that term is used in Section 2(11) of the Securities
Act, in a manner which would require registration under the Securities Act or
any state securities laws; (C) Seller understands and acknowledges that the
certificates representing the GEE Shares will bear substantially the following
legend: 

 

"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS: (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES; (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION; OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION." 

 

and (D) Seller acknowledges that an investment in the GEE Shares is not liquid
and is transferable only under limited conditions. Seller acknowledges that such
securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Seller is aware of the provisions of Rule 144 promulgated under the Securities
Act ("Rule 144"), which permits limited resale of restricted securities subject
to the satisfaction of certain conditions and that Rule 144 is not now available
and, in the future, may not become available for resale of any of the GEE
Shares. 

 

(iii) Seller's Sophistication and Ability to Bear Risk of Loss. Seller is an
Accredited Investor as that term is defined in Regulation D of the Securities
Exchange Act, and is able to protect its interests in connection with the
acquisition of the GEE Shares and can bear the economic risk of investment in
such securities without producing a material adverse change in Seller's
financial condition. Seller, either alone or with Seller's representative(s),
otherwise has such knowledge and experience in financial or business matters
that Seller is capable of evaluating the merits and risks of the investment in
the GEE Shares. 

 

  25

 

 

(b) Buyer's Representations and Warranties Concerning GEE Shares. Buyer
represents and warrants to Seller that the statements contained in this §4A(b)
are correct and complete as of the date of this Agreement, except as set forth
in the Buyer's disclosure schedule accompanying this Agreement and initialed by
the Parties (the "Buyer's Disclosure Schedule"). The Buyer's Disclosure Schedule
will be arranged in sections corresponding to the lettered and numbered sections
contained in this §4A(b). 

 

(i) Capitalization. The Buyer's capitalization is set forth in the Public
Reports.  

 

(ii) Filings with SEC. Buyer has made all filings with SEC that it has been
required to make within the past two (2) years under the Securities Act and the
Securities Exchange Act (collectively the "Public Reports"). To Buyer's
knowledge, after reasonable inquiry, as of the time it was filed with the SEC
(or, if amended or superseded by a filing prior to the date of this Agreement)
each of the Public Reports: (i) has complied with the Securities Act and the
Securities Exchange Act in all material respects; and (ii) does not contain any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Buyer has made
available to Seller, through the SEC's "EDGAR System," a correct and complete
copy of each Public Report.

 

(iii) Financial Statements. Buyer has filed quarterly reports on Form 10-Q for
the fiscal quarter ended March, 2015 (the "Most Recent Fiscal Quarter End"), and
an annual report on Form 10-K for the fiscal year ended December 31, 2014. The
financial statements included in or incorporated by reference into these Public
Reports (including the related notes and schedules) have been prepared in
accordance with GAAP throughout the periods covered thereby, and present fairly
the financial condition of Buyer and its Subsidiaries as of the indicated dates
and the results of operations of Buyer and its Subsidiaries for the indicated
periods; provided, however, that the interim statements are subject to normal
year-end adjustments. 

 

(iv) Events Subsequent to Most Recent Fiscal Quarter End. Since the Most Recent
Fiscal Quarter End, there has not been any Material Adverse Change. 

 

§5. Intentionally Omitted.  

 

§6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing: 

 

(a) General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under §8 below). Seller acknowledges and
agrees that, from and after the Closing Buyer will be entitled to possession of
all documents, books, records (including tax records), agreements, insurance
policies, title documents, and financial data of any sort relating to Target. 

 

  26

 

 

(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with:  

 

(i) any transaction contemplated under this Agreement; or  

 

(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving Target, each of the other Parties will
cooperate with him, her, or it and his, her, or its counsel in the contest or
defense, make available his, her, or its personnel, and provide such testimony
and access to his, her, or its books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefor under §8 below).

 

(c) Transition. Seller shall not take any action that is designed or intended to
have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of Target from maintaining the same business
relationships with Target after the Closing as it maintained with Target prior
to the Closing. 

 

(d) Confidentiality. Seller will treat and hold as such all of the Confidential
Information, refrain from using any of the Confidential Information except in
connection with this Agreement, and deliver promptly to Buyer or destroy, at the
request and option of Buyer, all tangible embodiments (and all copies) of the
Confidential Information that are in his, her, or its possession. In the event
that Seller is requested, or required pursuant to oral or written question or
request, for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process to disclose any
Confidential Information, that Seller will notify Buyer promptly of the request
or requirement so that Buyer may seek an appropriate protective order or waive
compliance with the provisions of this §6(d). If, in the absence of a protective
order or the receipt of a waiver hereunder, Seller is, on the advice of counsel,
compelled to disclose any Confidential Information to any tribunal or else stand
liable for contempt, that Seller may disclose the Confidential Information to
the tribunal; provided, however, that Seller shall use her reasonable best
efforts to obtain, at the reasonable request of Buyer, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as Buyer shall designate. 

 

(e) Covenant Not to Compete. At the Closing, Seller shall enter into a Covenant
not to Compete in the form of Exhibit E attached hereto (the "Seller's
Non-Competition Agreement"). 

 

(f) Filing of Reports. From the Closing Date until the first anniversary of the
Closing Date, so long as the Seller owns any of the GEE Shares acquired hereby,
the Buyer shall file on a timely basis, any and all Public Reports or amendments
thereto, as it is required to file in order to remain fully current with all of
its reporting obligations under the Securities Exchange Act so as to enable
sales without resale limitations, pursuant to Rule 144, as amended ("Rule 144
Sales"). The Buyer shall pay for all opinions or similar letters to its transfer
agent, as well as pay for all transfer agent costs, relating to the removal of
the Rule 144 restrictive legend on share certificates representing the GEE
Shares. For the avoidance of doubt, all references herein to filings to be made
on a "timely basis" shall include and mean, any extension periods permissible
under Rule 12b-25 of the Securities Exchange Act, provided that the Buyer has
complied with such rule, but not beyond said extension date.  

 

  27

 

 

(g) Seller's Piggyback Registration Rights. If at any time during the period
from the Closing Date until the second anniversary of the Closing Date, the
Buyer shall determine to file with the Securities and Exchange Commission (the
"SEC") a Registration Statement relating to an offering for its own account or
the account of others of any of its equity securities (other than on Form S-4 or
Form S-8 or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans and other than the Form S-1 currently subject to the SEC review), the
Buyer shall send Seller written notice of such determination and, if within
fifteen (15) business days after the date of such notice, Seller shall so
request in writing, the Buyer shall include in such Registration Statement all
or any part of the GEE Shares that Seller request to be registered, except that
if, in connection with any underwritten public offering for the account of the
Buyer the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)' judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Buyer shall be obligated to include in such Registration Statement only such
limited portion of the GEE Shares with respect to which Seller has requested
inclusion hereunder as the underwriter shall permit. Any exclusion of GEE Shares
shall be made on a pro rata basis with exclusions of any other issued and
outstanding shares of the Buyer's common stock proposed to be included in such
underwritten public offering. If an offering in connection with which Seller is
entitled to registration under this Section 6(g) is an underwritten offering,
then Seller shall, unless otherwise agreed by the Buyer, offer and sell such
shares in an underwritten offering using the same underwriter or underwriters
and on the same terms and conditions as other shares of Common Stock included in
such underwritten offering. 

 

(h) Personal Guaranties. Buyer shall use commercially reasonable efforts to
obtain, as soon as reasonably practicable following the Closing, releases of the
Seller and her affiliates from any and all obligations or liabilities arising
from and after Closing under the personal guaranties listed on Schedule 6(h)
attached hereto (collectively, the "Seller Guaranties"); provided, that, if and
to the extent such releases cannot be obtained, then the Buyer shall indemnify
the guarantor(s) from any such obligations or liabilities arising from and after
Closing pursuant to and subject to the provisions of §8 below.  

 

§7. Closing Deliveries. 

 

(a) Closing Deliveries of Seller. 

 

(i) Buyer shall have received the resignations, effective as of the Closing, of
each director and officer of Target; 

 

(ii) Seller shall have entered into a release with Buyer and Target in the form
attached hereto as Exhibit C ("Seller's Release"), and such release shall be in
full force and effect as of the Closing; 

 

  28

 

 

(iii) Seller shall have entered into the Seller's Non-Competition Agreement, in
the form attached hereto as Exhibit D and such agreement shall be in full force
and effect as of the Closing; 

 

(iv) Seller shall have entered into an employment agreement with Buyer in the
form attached hereto as Exhibit E ("Seller's Employment Agreement"), and such
agreement shall be in full force and effect as of the Closing; 

 

(v) Seller shall have delivered to Buyer copies of the certificate of
incorporation of Target certified on or soon before the Closing Date by the
Secretary of State (or comparable officer) of the jurisdiction of Target's
incorporation; 

 

(vi) Seller shall have delivered to Buyer copies of the certificate of good
standing of Target issued on or soon before the Closing Date by the Secretary of
State (or comparable officer) of the jurisdiction of Target's organization and
of each jurisdiction in which Target is qualified to do business; 

 

(vii) Seller shall have delivered to Buyer a certificate of the secretary or an
assistant secretary of Target, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to: (i) the certificate of incorporation of
Target and any amendments to the certificate of incorporation of Target and any
amendments thereto;(ii) the bylaws of the Target; and (iii) any resolutions of
the board of directors (or a duly authorized committee thereof) of the Target
relating to this Agreement and the transactions contemplated hereby.

 

Buyer may waive any condition specified in this §7(a) if it executes a writing
so stating at or prior to the Closing. 

 

(b) Closing Deliveries of Buyer.  

 

(i) Buyer shall have entered into the Seller's Release and such release shall be
in full force and effect as of the Closing;  

 

(ii) Buyer shall have entered into the Non-Competition Agreement, and such
agreement shall be in full force and effect as of the Closing; 

 

(iii) Buyer shall have entered into the Employment Agreement, and such agreement
shall be in full force and effect as of the Closing; 

 

(iv) Buyer shall have delivered to Seller a certificate of the secretary or an
assistant secretary of Buyer, dated the Closing Date, in form and substance
reasonably satisfactory to Seller, as to: (i) the certificate of incorporation
of Buyer and any amendments to the certificate of incorporation of Buyer; (ii)
the bylaws of the Buyer; and (iii) any resolutions of the board of directors (or
a duly authorized committee thereof) of the Buyer relating to this Agreement and
the transactions contemplated hereby. 

 

  29

 

 

§8. Remedies for Breaches of This Agreement. 

 

(a) Survival of Representations and Warranties.The "Fundamental Representations
and Warranties" of Seller are the representations and warranties of Seller in
§3(a)(v) Target Shares and the following representations and warranties of
Seller in §4: §4(a) Organization, Qualification and Corporate Power; 4(b)
Capitalization; 4(e) Title to Assets; 4(i) Undisclosed Liabilities; 4(k) Tax
Matters; and 4(x) Employee Benefits. All representations and warranties of
Seller that are not Fundamental Representations and Warranties are the
"Non-Fundamental Representations and Warranties." All representations and
warranties of the Parties survive the Closing. The Non-Fundamental
Representations and Warranties shall survive the Closing hereunder and continue
in full force and effect for a period of eighteen (18) months thereafter. All of
the other representations and warranties of the Parties contained in this
Agreement (including the other representations and warranties of the Parties
contained in §3 and §4A above and the Fundamental Representations and
Warranties) shall survive the Closing and continue in full force and effect
until thirty (30) days following the expiration of the applicable statutes of
limitations (including any extension thereto). The covenants and agreements of
the Parties shall survive the Closing in accordance with their terms.  

 

(b) Indemnification Provisions for Buyer's Benefit. In the event Seller breaches
any of Seller's representations, warranties, covenants or agreements contained
herein, and provided that Buyer makes a written claim for indemnification
against Seller pursuant to §11(h) below within the applicable survival period
(in §8(a) above) if there is an applicable survival period pursuant to §8(a)
above), then Seller shall be obligated to indemnify Buyer from and against the
entirety of any Adverse Consequences Buyer may incur (including any Adverse
Consequences Buyer may incur after the end of any applicable survival period)
resulting from, arising out of, relating to, in the nature of, or caused by the
breach. In addition, Seller agrees to indemnify Buyer for any Adverse
Consequences arising out of the matters disclosed on Disclosure Schedule 4(t).  

 

Seller's indemnification obligations hereunder shall be subject to the following
limitations and qualifications:

 

(i) Seller shall not have any obligation to indemnify Buyer for (A) a breach of
any of the Non-Fundamental Representations and Warranties of Seller, (B) for the
matters disclosed on Disclosure Schedule 4(t); or (C) as to matters indemnified
against in §9(a) below, until Buyer has suffered Adverse Consequences by reason
of all such breaches in excess of Forty Thousand Dollars ($40,000)
("Indemnification Deductible") after which point Seller will be obligated to
indemnify Buyer from and against Adverse Consequences in excess of the
Indemnification Deductible as provided herein;  

 

(ii) Notwithstanding anything contained herein to the contrary, the aggregate
liability of the Seller to the Buyer Indemnified Parties for indemnification
claims hereunder shall under no circumstances exceed the amount of the Purchase
Price;  

 

  30

 

 

(iii) there will be an aggregate ceiling in the amount equal to One Million
Dollars ($1,000,000) ("Indemnification Ceiling") on the obligation of Seller to
indemnify Buyer from and against Adverse Consequences resulting from, arising
out of, relating to, in the nature of, or caused by (A) a breach of any of the
Non-Fundamental Representations and Warranties of Seller, or (B) for the matters
disclosed on Disclosure Schedule 4(t);

 

(iv) Buyer's recourse to recover for a breach of any of the Non-Fundamental
Representations and Warranties shall be limited solely to recourse against the
GEE Shares in the Escrow Account and to offset against the Earnout (or if
previously paid to recover an amount up to the amount of the paid Earnout).
Notwithstanding the foregoing, if Buyer is unable to recover the GEE Shares
because they have been disposed of or encumbered, Buyer shall have the right to
seek recovery of up to$1 million of cash from Seller personally (in addition to
the Earnout). Except as provided in the preceding sentence, under no
circumstances shall Buyer have the right of recourse against the One Million
Eight Hundred Thirty Thousand Dollars ($1,830,000) of cash paid to Seller at
Closing for a breach of the Non-Fundamental Representations and Warranties. 

 

(v) In calculating the amount of any Adverse Consequences hereunder, the amount
of such Adverse Consequences shall be reduced by any amounts recovered or
recoverable by Buyer, as applicable, under insurance policies.  

 

(vi) Subject to the other terms and conditions of this Article 8, Adverse
Consequences for any and all breaches of representations and warranties
(including the Fundamental Representations) will be satisfied first against the
GEE Shares held in escrow by the Escrow Agent before Buyer seeks recourse
against other assets of Seller. (Notwithstanding anything to the contrary, if
the aggregate amount of Adverse Consequences asserted by Buyer exceeds the fair
market value of the GEE Shares held in escrow, then Buyer may simultaneously
pursue other assets of Seller, so long as in any such case recovery is made
first against the GEE Shares held in escrow.)  

 

(vii) No Party hereto shall be obligated to indemnify any other Person with
respect to any Adverse Consequences with respect to any matter raised in the
calculation of the adjustment of the Purchase Price pursuant to Section 2(a)(v).
 

 

(viii) For purposes of this Section 8, any breach of or inaccuracy in any
representation or warranty (other than the first sentence of Section 4(h)) shall
be determined without regard to any materiality, Material Adverse Effect or
other similar qualification contained in or otherwise applicable to such
representation or warranty.  

 

  31

 

 

(c) Indemnification Provisions for Seller's Benefit. In the event Buyer breaches
any of its representations, warranties, covenants or agreements contained
herein, and provided that Seller makes a written claim for indemnification
against Buyer pursuant to §11(h) below within the applicable survival period (in
§8(a) above) then Buyer agrees to indemnify Seller from and against the entirety
of any Adverse Consequences Seller may incur (including any Adverse Consequences
Seller may incur after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach. In
addition, in accordance with Section 6(h) above, Buyer agrees to indemnify
Seller for any Adverse Consequences arising from and after the Closing Date
under any Seller Guaranty, but excluding any Adverse Consequences that arise
from a breach by Target or Seller prior to Closing with respect to the Personal
Guaranties or the underlying liabilities being guaranteed.  

 

(d) Matters Involving Third-Parties. 

 

(i) If any third-party notifies either Party (the "Indemnified Party") with
respect to any matter (a "Third-Party Claim") that may give rise to a claim for
indemnification against the other Party (the "Indemnifying Party") under this
§8, then the Indemnified Party shall promptly notify the Indemnifying Party
thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced. 

 

(ii) Any Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of his, her, or its choice reasonably
satisfactory to the Indemnified Party at any time within fifteen (15) days after
the Indemnified Party has given notice of the Third-Party Claim; provided,
however, that the Indemnifying Party must conduct the defense of the Third-Party
Claim actively and diligently thereafter in order to preserve the rights and
defenses of the Indemnified Party; and provided further that the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third-Party Claim. 

 

(iii) So long as the Indemnifying Party has assumed, and is conducting the
defense of the Third-Party Claim in accordance with §8(d)(ii) above, (A) the
Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by the Indemnifying Party and does not impose an injunction or other
equitable relief upon the Indemnified Party, and (B) the Indemnified Party will
not consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld). 

 

(iv) In the event that the Indemnifying Party and the Indemnified Party mutually
agree that the Indemnified Party will assume and conduct the defense of the
Third-Party Claim, (A) the Indemnified Party may defend against, and consent to
the entry of any judgment on or enter into any settlement with respect to, the
Third-Party Claim; provided that the Indemnified Person will not consent to the
entry of any judgment or enter into any compromise or settlement with respect to
the Third Party Claim without the prior written consent of the Indemnifying
Person, and (B) the Indemnifying Party will remain responsible for any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim to the fullest
extent provided in this §8. 

 

  32

 

 

(iv) In the event that the Indemnifying Party fails to agree to the defense of
the Third-Party Claim by the Indemnified Party and does not assume and conduct
the defense of the Third-Party Claim in accordance with §8(d)(ii) above, (A) the
Indemnified Party may defend against, and consent to the entry of any judgment
on or enter into any settlement with respect to, the Third-Party Claim in any
manner he, she, or it may reasonably deem appropriate and need not consult with
or obtain the consent from the Indemnifying Party in connection therewith, and
(B) the Indemnifying Party will remain responsible for any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third-Party Claim to the fullest extent provided
in this §8. 

 

(e) Determination of Adverse Consequences. Indemnification payments under this
§8 and §9 (below) shall be paid by the Indemnifying Party without reduction for
any Tax Benefits available to the Indemnified Party. The Parties shall make
appropriate adjustments for insurance coverage and take into account the time
cost of money (using the Applicable Rate as the discount rate) in determining
Adverse Consequences for purposes of this §8. All indemnification payments under
this §8 and §9 (below) shall be deemed adjustments to the Purchase Price. 

 

(f) Exclusive Remedy. Buyer and Seller acknowledge and agree that the foregoing
indemnification provisions in this §8 and the indemnification provisions of §9
shall be the exclusive remedy of Buyer and Seller against each other with
respect to breaches of the representations, warranties, covenants and agreements
contained in this Agreement, and the transactions contemplated by this Agreement
with the exception of actual fraud. Seller hereby agrees that she will not make
any claim for indemnification against Target or Buyer by reason of the fact that
she was a director, officer, employee, or agent of any such entity or was
serving at the request of any such entity as a partner, trustee, director,
officer, employee, or agent of another entity (whether such claim is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such claim is pursuant to any statute,
charter document, bylaw, agreement, or otherwise) with respect to any action,
suit, proceeding, complaint, claim, or demand brought by Buyer against Seller
(whether such action, suit, proceeding, complaint, claim, or demand is pursuant
to this Agreement, applicable law, or otherwise). 

 

§9. Tax Matters.  

 

The following provisions shall govern the allocation of responsibility as
between Buyer and Seller for certain Tax matters following the Closing Date: 

 

(a) Tax Indemnification. Seller shall indemnify Target and Buyer and hold them
harmless from and against: (i) all Income and other Taxes (or the non-payment
thereof) of Target for all taxable periods ending on or before the Closing Date
and the portion through the end of the Closing Date for any taxable period that
includes (but does not end on) the Closing Date ("Pre-Closing Tax Period"); (ii)
any and all Income and other Taxes of any member of an affiliated, consolidated,
combined, or unitary group of which Target (or any predecessor) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation §1.1502-6 or any analogous or similar state, local, or non-U.S. law
or regulation; and (iii) any and all Income and other Taxes of any person (other
than Target) imposed on Target as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing; provided, however, that in the case of
clauses (i), (ii) and (iii) above, Seller shall be liable only to the extent
that such Income Taxes are in excess of the amount, if any, reserved for such
Taxes (excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) on the face of the Most Recent Balance
Sheet (rather than in any notes thereto). Seller shall reimburse Buyer for any
Taxes of Target that are the responsibility of Seller pursuant to this §9(a)
within fifteen (15) Business Days after payment of such Taxes by Buyer or
Target. 

 

  33

 

 

(b) Responsibility for Filing Tax Returns. Buyer shall prepare or cause to be
prepared and file or cause to be filed all Tax Returns for Target for all
periods ending on or prior to the Closing Date that are filed after the Closing
Date. Buyer shall permit Seller to review and comment on each such Tax Return
described in the preceding sentence prior to filing and shall make all changes
as are reasonably requested by Seller. To the extent permitted by applicable
law, Seller shall include any income, gain, loss, deduction or other tax items
for such periods on Seller's Tax Return in a manner consistent with the Schedule
K-1 prepared by Target for such periods. Without limiting the generality of the
immediately foregoing sentence, the Parties expressly agree that the Employee
Bonuses, as well as any related payroll taxes or fees, shall be deemed to have
been made prior to the Closing so that the associated tax deductions will inure
to the benefit of the Seller. 

 

(d) Refunds and Tax Benefits. Any Income Tax refunds that are received by Buyer
or Target, and any amounts credited against Income Tax to which Buyer or Target
become entitled, that relate to Income Tax periods or portions thereof ending on
or before the Closing Date shall be for the account of Seller, and Buyer shall
pay over to Seller any such refund or the amount of any such credit within
fifteen (15) Business Days after receipt or entitlement thereto. In addition, to
the extent that a claim for refund or a proceeding results in a payment or
credit against Income Tax by a taxing authority to Buyer or Target of any amount
accrued on the Most Recent Balance Sheet, Buyer shall pay such amount to Seller
within fifteen (15) Business Days after receipt or entitlement thereto. 

 

(e) Cooperation on Tax Matters. 

 

(i) Buyer, Target and Seller shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party's
request) the provision of records and information reasonably relevant to any
such audit, litigation, or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Target, Seller and Buyer agree: (A) to retain
all books and records with respect to Tax matters pertinent to Target relating
to any taxable period beginning before the Closing Date until expiration of the
statute of limitations (and, to the extent notified by Buyer or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority; and (B) to
give the other Party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
Target or Seller, as the case may be, shall allow the other Party to take
possession of such books and records. 

 

  34

 

 

(ii) Buyer and Seller further agree, upon request, to use their best efforts to
obtain any certificate or other document from any governmental authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the transactions contemplated
hereby). 

 

(f) Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement and the transactions
contemplated herein shall be paidby Seller when due, and the Party required by
applicable law shall file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees, and, if required by applicable law, the other
Party/Parties shall, and shall cause their Affiliates to, join in the execution
of any such Tax Returns and other documentation. The expense of such filings
shall be paid one-half by Buyer and one-half by Seller. 

 

§10Section 338(h)(10) Election. At Buyer's option, Target and Seller shall join
with Buyer in making an election under Section 338(h)(10) (and any corresponding
election under state and local tax law), in accordance with the following
provisions. 

 



(a) Buyer's payment to Sellers for costs of Section 338(h)(10) Election as
additional consideration for Target Shares. As additional consideration for the
purchase of the Target Shares under this Agreement, and in consideration for the
agreement of Seller to make the Section 338(h)(10) Election pursuant to
subsection (e) below, Buyer shall pay to the Sellers such amount as is required
to cause Sellers to be in the same after-tax economic position with respect to
the sale of the Target Shares in which they would have been if the Section 338
Election not been made (the "Section 338 Price Increase"). The Parties agree
that any payment among the Parties in respect of the amount of Section 338 Price
Increase (other than interest thereon) shall be deemed to be an adjustment in
the amount of the Purchase Price. Each payment by Buyer shall be made when
reasonably requested by Seller, but Buyer is not required to make the payment in
advance of ten (10) days prior to the last date on which the applicable Tax
amount would be due after taking into account available extensions. Seller
agrees to file applicable extensions for the applicable Tax returns if
reasonably requested in writing by Buyer. 

 

(b) Computation and payment of estimated Section 338 Price Increase. The Company
shall cause Bennett Thrasher LLP (the "Accountant") to prepare and deliver to
the Parties a computation of the Section 338 Price Increase (as defined below)
as soon as practical after December 31, 2015. 

 

(c) Factors included in the Section 338 Price Increase. The Section 338 Price
Increase shall take into account, without limitation, the following: 

 

(1) All Taxes imposed on Sellers as a result of the making of the Section
338(h)(10) Election (including Income Taxes on the increases to the Purchase
Price required under this Section), to the extent such Taxes exceed the amount
of such Taxes that would have been imposed on the Sellers if the Section
338(h)(10) Election had not been made with respect to the acquisition of the
Shares hereunder; and 

 

  35

 

 

(2) All other reasonable costs incurred by Sellers as a result of the Section
338(h)(10) Election, including reasonable costs incurred in connection with
review of documents, computations and tax filings or participation in
examinations related to the Section 338(h)(10) Election and its consequences
(including the computations required under this Section) (the "Incidental
Costs") subject to a maximum payment to the Accountant of $5,000. 

 

(d) Assumptions controlling computation of Section 338 Price Increase. The
Section 338 Price Increase shall be computed using the following assumptions: 

 

(1) Sellers would have recognized long-term capital gain and no ordinary income
on the sale of the Target Shares, except for the amount reasonably allocated by
Buyer to the Non-Competition Agreement; and any payments would have been
required to be characterized as interest); 

 

(2) Sellers have no other installment receivables arising in the year of the
Closing which are being reported on the installment method pursuant to Section
453 of the Code; 

 



(e) Agreement to make Section 338(h)(10) Election and file consistently. Sellers
shall join with the Buyer in making an election under Section 338(h)(10) of the
Code (and any similar elections under state, local, or foreign tax law)
(collectively, a "Section 338(h)(10) Election") with respect to the purchase and
sale of the Shares hereunder, provided that the Buyer shall be obligated to pay
to Sellers an amount equal to the excess if any of Seller's Section 338 Price
Increase computed pursuant to subsection (g)(i) over the estimated Section 338
Price Increase paid pursuant to subsection (b) above, on or before the
applicable dates required in this Section 10. For Income Tax purposes, Buyer and
Sellers will report the stock purchase as a purchase and sale, respectively, of
the assets of Target, where such treatment is the required consequence of the
Section 338 Election. Sellers shall include any income, gain, loss, deduction or
other tax items for the taxable period ending on the Closing Date on the
Sellers' personal Tax Return in a manner consistent with the Form K-1s (or their
equivalent) furnished by Buyer to Sellers. 

 

(f) Preparation and filing of Section 338 Forms. 

 

(i) At least ninety (90) days prior to the latest permissible date for filing
the Section 338(h)(10) Election, Buyer shall prepare and submit to Sellers the
Section 338 Forms required to be filed to make such election. With the
submission of such Section 338 Forms, Buyer shall advise Sellers in writing of
those actions that Buyer considers necessary and appropriate for the Sellers to
take to effect, preserve, or perfect a timely Section 338(h)(10) Election. Buyer
shall not file any Section 338 Form unless it shall have obtained Sellers'
written consent thereto, which consent shall not be unreasonably withheld or
delayed. 

  

(ii) On or prior to the thirtieth (30th) day after Sellers' receipt of any
Section 338 Form from Buyer, Sellers shall deliver to Buyer either (A) such
executed Section 338 Form and a consent to its filing or (B) a written notice
specifying in reasonable detail all disputed items and the basis therefor. If
Buyer and Sellers have been unable to resolve all disputed matters relating to
the Section 338 Form within thirty (30) days after Buyer's receipt of the
written notice described in clause (B) above, any remaining disputed issues
shall be resolved pursuant to the same procedures set forth in Section 3(c) of
Appendix I.  

 

  36

 

 

(iii) Buyer will have the sole responsibility for assuring that the Section
338(h)(10) Election is validly and timely made. Sellers (to the extent so
advised by the Buyer pursuant to subsection (f)(i)) and the Buyer shall comply
fully with all filing and other requirements necessary to effectuate such
Section 338(h)(10) Election on a timely basis and agree to cooperate in good
faith with each other in the preparation and timely filing of any Tax Returns
required to be filed in connection with the making of such Section 338(h)(10)
Election. 

 

(iv) Sellers and Buyer shall use their best efforts to mutually agree upon the
initial determination and allocation among the assets of the Company of the
"aggregate deemed sale price" and "adjusted grossed up basis" (within the
meaning of Treas. Regs. Sections 1.338-4 and 1.338-5 respectively), as soon as
practicable after December 31, 2015. Such allocation shall be made in accordance
with Section 338 of the Code and the regulations thereunder. If Buyer and
Sellers are unable to agree upon such determination or allocation within such
time period, then such determination and allocation shall be made pursuant to
the same procedures set forth in Section 3(c) of Appendix I. When finally
determined hereunder (whether by agreement or otherwise) such allocation shall
be binding upon each of Sellers and Buyer for all purposes (including financial
accounting purposes, financial and regulatory reporting purposes and Tax
purposes). 

 

(g) Computation and payment of revised Section 338 Price Increase. 

 

(i) Buyer promptly shall cause the Independent Accountants serving as arbiter to
prepare a recomputation of the Section 338 Price Increase upon receipt of
written notice from Seller to Buyer that such a recomputation is necessary to
reflect either a change to the income recognized by reason of the Section
338(h)(10) Election (including by reason of a change in the Purchase Price) or a
redetermination by a taxing authority of the effect on Sellers of the Section
338(h)(10) Election that is inconsistent with the most recent computations of
the Section 338 Price Increase. Subsequent payments between the Parties as a
result of any subsequent adjustments to the Section 338 Price Increase amount
shall be made within five (5) business days after the date that a revised
computation of the Section 338 Price Increase is determined by the Arbiter and
provided to the Parties. 

 

(ii) In the case of any payment in respect of the Section 338 Price Increase
under this Section, Buyer shall pay with such Section 338 Price Increase payment
interest on the amount payable at the rate of 6% per annum from the Closing Date
to the date of payment. 

 

  37

 

 

(h) Loans to pay accelerated Tax liabilities. To the extent that the effect of
the Section 338 Election is to create a timing difference with respect to the
payment of Taxes, rather than a permanent difference in the amount of Tax
imposed (for example, by reason of a reduction in the available deferral of Tax
under the installment method under Section 453 of the Code with respect to any
deferred payments for the Target Shares payable under this Agreement), at the
request of Sellers, Buyer shall loan an amount to Seller equal to the amount of
Taxes with respect to any gain that is required to be paid by Sellers in advance
of time such Taxes would otherwise be payable (the "Tax Acceleration Amount").
The loans of the Tax Acceleration Amount shall be disbursed to Sellers not later
than 5 days prior to the date that such increase in Tax is required to be paid
by Seller. The Tax Acceleration Amount loaned shall be repayable by Sellers
without interest on the dates and to the extent that the accelerated Tax
liability would have been payable by Seller had the Section 338 Election not
been made. 

 



§11. Miscellaneous. 

 

(a) Intentionally Omitted. 

 

(b) Press Releases and Public Announcements. None of the Seller, the Target, or
any officer, employee, representative or agent of the Target, will issue any
press release or other public announcement regarding the proposed Agreement.
Seller and Target shall use best efforts to cause Target's employees to not
disclose any information about the transaction or confidential GEE information
that is non-public or trade in Buyer's stock or disseminate insider information
unless approved in advance by Buyer's counsel in writing. Prior to Closing, no
clients or employees of either Party will be contacted by the other Party or
otherwise informed about a possible transaction unless mutually agreed upon by
the Parties. After Closing, no client or employee notifications will be made
unless approved in writing by the Buyer. Once Closing has occurred, only the
Buyer will make any announcement at its sole discretion. The Buyer will not
announce any transaction prior to Closing unless the Parties mutually agree to
such disclosure, or it is required to do so as determined by Buyer's counsel
because of SEC rules, regulations and interpretations.

 

(c) No Third-Party Beneficiaries. Except as provided in §8 above, this Agreement
shall not confer any rights or remedies upon any Person other than the Parties
and their respective successors and permitted assigns. 

 

(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his, her,
or its rights, interests, or obligations hereunder without the prior written
approval of Buyer and Seller; provided, however, that Buyer may: (i) assign any
or all of its rights and interests hereunder to one (1) or more of its
Affiliates; and (ii) designate one (1) or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder). 

 

(f) Counterparts. This Agreement may be executed in one (1) or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument. 

 

  38

 

 

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement. 

 

(h) Notices.All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) one
(1) Business Day after being sent to the recipient by facsimile transmission or
electronic mail; or (iv) four (4) Business Days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient as set forth below: 

 



If to Buyer:  With a Copy to:

 

General Employment Enterprises, Inc.  

Attn: Derek Dewan, CEO 

13500 Sutton Park Drive South, Suite 204 

Jacksonville, Florida 32224

 

If to Seller/Target: 

 

Tricia Dempsey 

1000 Windward Concourse 

Suite 160 

Alpharetta, GA 30005 

 

Averitt & Alford, P.A. 

Attn: Barry C. Averitt, Esq. 

3010 South Third Street, Suite B 

Jacksonville Beach, Florida 32250

  

With a Copy to:

 

Nelson Mullins Riley & Scarborough LLP 

Attn: Micheal Rubinger, Esq. 

Atlantic Station 

201 17th Street NW, Suite 1700 

Atlanta, Georgia 30363 

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth. 

 

  39

 

 

(i) Governing Law, Jurisdiction, Venue and Service of Process. This Agreement
shall be governed by and construed in accordance with the domestic laws of the
State of Florida without giving effect to any choice or conflict of law
provision or rule (whether of the State of Florida or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Florida. The Parties agree that the courts of the State of Florida and
the federal courts of the United States located in the State of Florida shall
have non-exclusive jurisdiction over any dispute, claim or controversy which may
arise involving this Agreement or its subject matter. The Parties waive any
defense of lack of personal jurisdiction that any of them may have otherwise had
to an action brought in Florida. The Parties agree that exclusive venue shall
lie solely in the appropriate federal or state court located in Duval County,
Florida; provided that this provision shall not prohibit a Party from commencing
an action in any court with appropriate jurisdiction for the purpose of
enforcing this choice of venue provision, and bringing such an action shall not
serve to waive such Party's rights under the choice of venue provision. The
Parties irrevocably submit and consent to the above jurisdiction and chosen
venue and except as provided herein waive any right they may have to bring or
maintain an action in any other jurisdiction or venue or seek any change of
jurisdiction or venue or that such venue is inconvenient. The Parties agree that
service of process in any proceeding in any such court may be effected by
U.S.P.S. certified mail at the addresses as stated herein.

 

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. 

 

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof, or the validity
or enforceability of the offending term or provision in any other situation, or
in any other jurisdiction. 

 

(l) Expenses. Each Buyer, Seller and Target will bear his, her, or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby; provided, however, that
(except as provided in §9(g) above) Seller will also bear the cost and expenses
of Target (including all of Target's legal fees and expenses) in connection with
this Agreement and the transactions contemplated hereby in the event that the
transactions contemplated by this Agreement are consummated.

 

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word "including" shall
mean including without limitation. 

 

(n) Incorporation of Annexes, Exhibits, Appendices, and Schedules. The Annexes,
Exhibits, Appendices, and Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof. 

 

(o) Governing Language. This Agreement has been negotiated and executed by the
Parties in English. In the event any translation of this Agreement is prepared
for convenience or any other purpose, the provisions of the English version
shall prevail. 

 

  40

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written. 

 

 



"BUYER"

"SELLER"     

General Employment Enterprises, Inc., an

Illinois corporation 

     

 

 

 

 

 

By: /s/ Derek Dewan

 

 

/s/ Tricia Dempsey

 

Print Name: Derek Dewan

 

 

Tricia Dempsey, individually

 

Title CEO

 

 

 



 





  41

 

 



EXHIBIT A - DEFINITIONS

 

"1099 Contractors" means any personnel who are "leased" to customers of Target
or whose services are provided to customers of Target including those provided
directly or through entities (e.g. corporations) owned by the personnel, who are
not treated as being W-2 employees of Target.

 

"Accredited Investor" has the meaning set forth in Regulation D promulgated
under the Securities Act.

 

"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys' fees and
expenses. For purposes of indemnification under this Agreement, the term Adverse
Consequences shall be determined without regard to any materiality, Material
Adverse Effect or other similar qualification. 

 

"Affiliate" means: (i) in the case of an individual, the members of the
immediate family (including the individual's spouse and the parents, siblings
and children of the individual and/or the individual's spouse) and any Business
Entity that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, any of the
foregoing individuals; or (ii) in the case of a Business Entity, another
Business Entity or a person that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Business Entity. 

 

"Affiliated Group" means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or non-U.S. law. 

 

"Applicable Rate" means the corporate base rate of interest publicly announced
from time to time by Wells Fargo Bank, N.A. 

 

"Basis" means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms, or could form, the basis for any
specified consequence. 

 

"Benchmark Working Capital" has the meaning set forth in Section 2(v). 

 

"Business" means the staffing, recruiting, and employee placement services of
Target, including all related services provided by Target. 

 

"Business Day" means any day, excluding Saturday, Sunday and any national or
Florida state holiday. 

 

"Business Entity" means any corporation, partnership, limited liability company,
trust or other domestic or foreign form of business association or
organization. 

 

"Buyer" has the meaning set forth in the preface. 

 

"Buyer's Disclosure Schedule" has the meaning set forth in §4A(b). 

 

  42

 

 

"Cash Payment to Seller" has the meaning set forth in §2(a). 

 

"CERCLA" has the meaning set forth in §4(z)(iv). 

 

"Charter" means the Certificate of Incorporation, Articles of Incorporation or
Organization or other organizational document of a corporation or other Business
Entity, as amended and restated through the date hereof. 

 

"Closing" has the meaning set forth in §1(c). 

 

"Closing Date" has the meaning set forth in §1(c).

 

"Closing Working Capital" has the meaning set forth in Appendix I. 

 

"COBRA" means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law. 

 

"Code" means the Internal Revenue Code of 1986, and the regulations thereunder,
published Internal Revenue Service rulings, and court decisions in respect
thereof, all as the same shall be in effect at the time. 

 

"Compliance" or words of similar meaning shall mean adherence, in all material
respects, to any and all Legal Requirements. 

 

"Confidential Information" means any information concerning the Business and
affairs of Target that is not already generally available to the public. 

 

"Data Laws" means laws, regulations, guidelines, and rules in any jurisdiction
(federal, state, provincial, or local) applicable to data privacy, data
security, and/or personal information, as well as industry standards applicable
to Target. 

 

"Disclosure Schedule" or "Disclosure Schedules" has the meaning set forth in §4.
 

 

"Earnout" has the meaning set forth in §2. 

 

"Employee Benefit Plan" means any "employee benefit plan" (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement of any kind. 

 

"Employee Bonuses" means the transaction bonuses to be paid by the Company to
three employees designated by Seller in the aggregate amount of $170,000.

 

"Employee Pension Benefit Plan" has the meaning set forth in ERISA §3(2). 

 

"Employee Welfare Benefit Plan" has the meaning set forth in ERISA §3(1). 

 

  43

 

 

"Environmental, Health, and Safety Requirements" means all federal, state,
local, and non-U.S. statutes, regulations, ordinances, and similar provisions
having the force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, exposure to, or
cleanup of any hazardous materials, substances, wastes, chemical substances,
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise, odor, mold,
or radiation. 

 

"ERISA" means the Employee Retirement Income Security Act of 1974, and any
similar or successor federal statute, and the rules, regulations and
interpretations thereunder, all as the same shall be in effect at the time. 

 

"ERISA Affiliate" means, for purposes of Title IV of ERISA, any trade or
business, whether or not incorporated, that together with Target, would be
deemed to be a "single employer" within the meaning of Section 4001 of ERISA,
and, for purposes of the Code, any member of any group that, together with
Target, is treated as a "single employer" for purposes of Section 414 of the
Code. 

 

"Escrow Agent" has the meaning set forth in §2(a)(ii). 

 

"Escrow Agreement" means that certain Escrow Agreement referenced in §8(g) by
and among the Escrow Agent, Buyer and Seller. 

 

"Escrow Holder" has the meaning set forth in §6(f).

 

"Fiduciary" has the meaning set forth in ERISA §3(21). 

 

"Financial Statements" has the meaning set forth in §4(g). 

 

"Fundamental Representations and Warranties" has the meaning set forth in
§8(a). 

 

"GAAP" means United States generally accepted accounting principles as in effect
from time to time, consistently applied. 

 

"GEE Common Stock" means the no par value common stock of GEE.  

 

"GEE Shares" has the meaning set forth in §(2)(iv).  

 

"GEE Shares - Escrow Agreement" has the meaning set forth in §(2)(iv). 

 

"Improvements" has the meaning set forth in §4(l). 

 

"Income Tax" means any federal, state, local, or non-U.S. Income Tax, including
any interest, penalty, or addition thereto, whether disputed or not. 

 

"Income Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof. 

 

  44

 

 

"Indebtedness" means all obligations, contingent or otherwise, whether current
or long-term, which in accordance with GAAP would be classified upon the
obligor's balance sheet as liabilities (other than deferred taxes) and shall
also include capitalized leases, guaranties, endorsements (other than for
collection in the ordinary course of business) or other arrangements whereby
responsibility is assumed for the obligations of others, including any agreement
to purchase or otherwise acquire the obligations of others or any agreement,
contingent or otherwise, to furnish funds for the purchase of goods, supplies or
services for the purpose of payment of the obligations of others. 

 

"Indemnification Ceiling" has the meaning set forth in §8(b). 

 

"Indemnification Deductible" has the meaning set forth in §8(b). 

 

"Indemnified Party" has the meaning set forth in §8(d). 

 

"Indemnifying Party" has the meaning set forth in §8(d).  

 

"Intellectual Property" means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof; (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith; (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith; (d) all mask works and all applications, registrations,
and renewals in connection therewith; (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals);
(f) all computer software (including source code, executable code, data,
databases, and related documentation); (g) all material advertising and
promotional materials; (h) all other proprietary rights; and (i) all copies and
tangible embodiments thereof (in whatever form or medium). 

 

"Key Employee" has the meaning set forth in §4(v).  

 

"Knowledge," "Know," "Known" or words of similar meaning shall mean, with
respect to Seller, the actual knowledge of Seller after reasonable
investigation. 

 

"Labor Laws" has the meaning set forth in §4(w)(iii).

 

"Law" means any federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law, as applicable to the Business
or Target. The term "Law" includes, without limitation, the following statutes,
as amended, and in effect from time to time up to the Closing Date, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground Storage Tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; and any similar state and local laws, and all amendments thereto,
or the by-laws, the rules, regulations and interpretations thereunder, all as
the same shall be in effect from time to time. 

 

  45

 

 

"Lease Consents" has the meaning set forth in §7(a)(x). 

 

"Leased Real Property" means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Target. 

 

"Leases" means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Target holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments held by or on behalf of Target thereunder. 

 

"Lien" or "Liens" means, with respect to any asset, any mortgage, deed of trust,
pledge, hypothecation, assignment, security interest, lien, charge, restriction,
adverse claim by a third party, title defect or encumbrance of any kind
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any assignment or other conveyance of any right to receive
income and any assignment of receivables with recourse against assignor), any
filing of any financing statement as debtor under the Uniform Commercial Code or
comparable law of any jurisdiction and any agreement to give or make any of the
foregoing. 

 

"Material Adverse Effect" or "Material Adverse Change" means any effect or
change that would be materially adverse to, or would likely have a material
adverse impact or effect on: (a) the business, operations, assets, liabilities,
condition or prospects (financial or otherwise) of Target; (b) the ability of
the Seller to perform its obligations under any of the Purchase Documents; (c)
the validity or enforceability of any of the Purchase Documents; or (d) the
rights and remedies of the Buyer under any of the Purchase Documents. 

 

"Material Leased Real Property" means any Leased Property that is leased by
Target at an annual rent in excess of twelve thousand ($12,000).

 

"Most Recent Balance Sheet" means the balance sheet contained within the Most
Recent Financial Statements. 

 

"Most Recent Financial Statements" has the meaning set forth in §4(g). 

 

"Most Recent Fiscal Month End" has the meaning set forth in §4(g). 

 

"Most Recent Fiscal Quarter End" has the meaning set forth in §4A(b)(iii).  

 

"Most Recent Fiscal Year End" has the meaning set forth in §4(g). 

 

"Multiemployer Plan" has the meaning set forth in ERISA §3(37). 

 

"Necessary Permits" or "Permits" mean all licenses, permits, franchises, orders,
approvals, accreditations, written waivers and other governmental and other
authorizations as are necessary in order to enable Target (prior to Closing) and
Buyer (after Closing) to continue to own, operate and conduct the Business as
currently conducted and proposed to be conducted and to occupy and use Target's
real and personal properties without incurring any material liability. 

 

  46

 

 

"Nonqualified Plan" has the meaning set forth in §4(x)(vi). 

 

"Non-Fundamental Representations and Warranties" has the meaning set forth in
§8(a).

 

"NWC Adjustment Amount" has the meaning set forth in §2(a)(v). 

 

"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency). 

 

"Owned Real Property" means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by Target and its Subsidiaries.  

 

"Party" or "Parties" has the meaning set forth in the preface. 

 

"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof). 

 

"Pre-Closing Tax Period" has the meaning set forth in §9(a). 

 

"Predecessor" means any Person, if any, whose status and activities could give
rise to a claim against Buyer or Target as successor in interest to such Person.

 

"Prohibited Transactions" has the meaning set forth in ERISA §406 and Code
§4975. 

 

"Public Reports" has the meaning set forth in §4A(b)(ii).  

 

"Purchase Documents" means this Agreement and any other certificate, document,
instrument, stock power, or agreement executed in connection therewith, and any
assignment or other agreement related to the Stock or any purchased assets.

 

"Purchase Price" has the meaning set forth in §2. 

 

"Real Property" means real property and real estate. 

 

"Real Property Laws" has the meaning set forth in §4(l). 

 

"Recourse Limitation" has the meaning set forth in §8(b)(ii)(B).

 

"Rule 144" has the meaning set forth in §4A(a)(ii). 

 

"Rule 144 Sales" has the meaning set forth in §6(h). 

 

"EDGAR System" means the Electronic Data Gathering, Analysis, and Retrieval
system, which performs automated collection, validation, indexing, acceptance,
and forwarding of submissions by companies and others who are required by law to
file forms with the U.S. Securities and Exchange Commission. 

 

  47

 

 

"SEC" means the Securities and Exchange Commission.

 

"§338(h)(10) Election" has the meaning set forth in §9(f).

 

"Securities Act" means the Securities Act of 1933, as amended. 

 

"Securities Exchange Act" means the Securities Exchange Act of 1934, as
amended. 

 

"Seller" has the meaning set forth in the preface. 

 

"Employment Agreement" has the meaning set forth in §7(a)(xiv). 

 

"Non-Competition Agreement" has the meaning set forth in §6(e). 

 

"Stock Event" has the meaning set forth in §2(a).  

 

"Straddle Period" has the meaning set forth in §9(b). 

 

"Subsidiary" means, with respect to any Person: (a) any corporation, association
or other entity of which at least a majority in interest of the outstanding
capital stock or other Equity Securities having by the terms thereof voting
power under ordinary circumstances to elect a majority of the directors,
managers or trustees thereof, irrespective of whether or not at the time capital
stock or other equity securities of any other class or classes of such
corporation, association or other entity shall have or might have power by
reason of the happening of any contingency, is at the time, directly or
indirectly, owned or controlled by such Person; or (b) any entity (other than a
corporation) in which such Person, one or more Subsidiaries of such Person, or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has at least majority ownership interest.
For purposes of this Agreement, a Subsidiary of Target shall include the direct
and indirect Subsidiaries of Target.

 

"SWDA" has the meaning set forth in §4(z)(iv). 

 

"Systems" has the meaning set forth in §4(aa). 

 

"Target" has the meaning set forth in the preface. 

 

  48

 

 

"Target Share" or "Target Shares" means any share of the common stock, no par
value per share of Target. 

 

"Tax" or "Taxes" means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not. 

 

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof. 

 

"Third-Party Claim" has the meaning set forth in §8(d). 

 

"WARN Act" has the meaning set forth in §4(h).

 

"Working Capital Escrow Funds" has the meaning set forth in §2(a)(ii). 

 

"Written," "in writing" or words of similar meaning shall include any written
materials, emails or any other forms of written documentation or communication
(including any electronic form). 

 

  49

 

 







APPENDIX I

(WORKING CAPITAL ADJUSTMENT APPENDIX) 

 

1. DEFINITIONS. For purposes of this Appendix, the following terms have the
meanings specified or referred to in this Paragraph 1:  

 

Cash and Cash Equivalents means all cash and cash equivalents, including (i)
marketable securities and short term investments, and (ii) uncollected checks
issued to the Target and funds in transit to the Target (but only to the extent
not already otherwise included in Current Assets), but excluding (iii)
uncollected checks issued by the Target and funds in transit from the Target.  

 

Closing Working Capital means the Working Capital of the Target at Closing. 

 

Current Assets means the current assets of the Target determined in accordance
with GAAP applied on a basis consistent with the Most Recent Balance Sheet
(provided that where the Most Recent Balance Sheet is inconsistent with GAAP,
GAAP shall control), including but not limited to the following, in each case
without duplication: Cash and Cash Equivalents; accounts receivable, current
portion of notes receivable; prepaid expenses; deposits; COBRA receivables and
accrued revenue.  

 

Current Liabilities means the current liabilities of the Target determined in
accordance with GAAP applied on a basis consistent with the Most Recent Balance
Sheet (provided that where the Most Recent Balance Sheet is inconsistent with
GAAP, GAAP shall control), including but not limited to the following, in each
case without duplication: Fifth Third Bank Line of Credit, accounts payable,
customer deposits, advances payable, deferred revenue, deferred rent, royalty
advances, sales taxes payable, accrued federal tax withholding with respect to
payroll, accrued FICA withholding, accrued state tax withholding with respect to
payroll, payroll taxes payable, other employee plans payable, salaries and
bonuses payable, vacation expense payable, sales commissions payable and health
care benefits payable, placement agreements still binding upon Target and under
the 'guarantee period'.  

 

For the avoidance, the Employee Bonuses paid at Closing shall not be treated as
Current Liabilities for this calculation as they are a reduction of purchase
price. 

 

Example based on provided numbers for balance sheet as of June 30, 2015 

 

Current Assets: $1,280,302.15 

Current Liabilities: $807,213.88 

Net Working Capital as of June 30, 2015: $473,080.27 

Benchmark Net Working Capital: $450,000 

NWC Adjustment Amounts: 23,080.27 

 

Current Portion means that portion of the projected payments to be received,
paid or expenses within the next twelve (12) months following Closing.  

 

  50

 

 

GAAP has the meaning set forth in Exhibit A of the Agreement. 

 

Independent Accountants has the meaning set forth in Paragraph 3(b) of this
Appendix.

 

Most Recent Balance Sheet has the meaning set forth in Exhibit A of this
Agreement. 

 

NWC Adjustment Amount has the meaning given such term in §2(v) of the
Agreement. 

 

Objection Statement has the meaning set forth in Paragraph 3(a) of this
Appendix.  

 

Remaining Disputed Issues has the meaning set forth in Paragraph 3(b) of this
Appendix.  

 

Total Disputed Amount has the meaning set forth in Paragraph 3(b) of this
Appendix. 

 

Working Capital means the Target's Current Assets minus the Target's Current
Liabilities. 

 



2. BUYER'S CALCULATION OF CLOSING WORKING CAPITAL. Buyer shall in accordance
with GAAP determine the Working Capital as of the Closing Date (the "Closing
Working Capital"). Buyer shall deliver the Closing Financial Statements and its
determination of the Closing Working Capital to Seller within sixty (60) days
following the Closing Date.  

 



3. WORKING CAPITAL DISPUTE RESOLUTION PROCEDURE. 

 

a. Within ten (10) days after written request for access by Seller, Seller shall
be given reasonable access during reasonable business hours to (and copies of)
all of Target's applicable books, records, and other documents, including work
papers, worksheets, notes, and schedules used in preparation of the Revenue
Statement, other than work papers that Buyer considers proprietary, such as
internal control documentation, engagement planning, time control and audit sign
off, and quality control work papers.



 





b. If within thirty (30) days following delivery of the Closing Working Capital
calculation Seller has not given Buyer a written statement (the "Objection
Statement") of its objection as to the Closing Working Capital calculation
(which statement shall state the basis of Seller's objections with reasonable
particularity), then the Closing Working Capital calculated by Buyer shall be
binding and conclusive on the parties and be used in computing the NWC
Adjustment Amount (if any). Within three (3) business days after the calculation
of the Closing Working Capital becomes binding and conclusive on the parties, if
there is a NWC Adjustment Amount, Seller or Buyer, as the case may be, shall
make the wire transfer payment provided for in this Appendix; or





 

  51

 

 



c. If, however, Seller duly and timely gives Buyer the Objection Statement, and
if Seller and Buyer fail to resolve the issues outstanding with respect to the
Closing Financial Statements and the calculation of the Closing Working Capital
within thirty (30) days of Buyer's receipt of Seller's Objection Statement,
Seller and Buyer shall submit the issues remaining in dispute (the "Remaining
Disputed Issues") to Justin Vanfleet, Friedman LLP, independent public
accountants (the "Independent Accountants") for resolution applying the
principles, policies and practices referred to in this Appendix. If Remaining
Disputed Issues are submitted to the Independent Accountants for resolution, (i)
Seller and Buyer shall furnish or cause to be furnished to the Independent
Accountants such work papers and other documents and information relating to the
disputed issues as the Independent Accountants may request and are available to
that party or its agents and shall be afforded the opportunity to present to the
Independent Accountants any material relating to the disputed issues and to
discuss the issues with the Independent Accountants; (ii) the determination by
the Independent Accountants, as set forth in a notice to be delivered to both
Seller and Buyer within sixty (60) days of the submission to the Independent
Accountants of the Remaining Disputed Issues, shall be final, binding and
conclusive on the parties and shall be used in the calculation of the Closing
Working Capital; and (iii) fees and costs incurred for such Independent
Accountants as a result of such dispute shall be allocated between Buyer and
Seller in proportion to the respective amounts of the difference between
Seller's calculation of the Remaining Disputed Issues and Buyer's calculation of
the Remaining Disputed Issues (the "Total Disputed Amount") which are resolved
against them. For example, if with respect to the Remaining Disputed Issues,
Buyer calculates Closing Working Capital to be $100x, and Seller calculates
Closing Working Capital to be $150x (so that the Total Disputed Amount is $50x);
and the Independent Accountants determine that Closing Working Capital is $140x
($10x is resolved against Seller, and $40x is resolved against Buyer), then the
fees and expenses of the Independent Accountants would be allocated 80% to Buyer
(i.e., $40x/$50x) and 20% (i.e., $10x/$50x) to Seller.



 

  52

 

 





APPENDIX II

(EARNOUT APPENDIX)

 

1. DEFINITIONS. 

 

For purposes of this Appendix, the following terms have the meanings specified
or referred to in this Paragraph 1: 

 

Earnout Payment has the meaning set forth in Paragraph 2(a) of this Appendix. 

 

Earnout Period means the period from the Closing Date to the first anniversary
of the Closing Date.  

 

GAAP has the meaning set forth in Exhibit A of the Agreement.  

 

Gross Profit means the net revenue minus the total costs of goods sold related
to those revenue. 

 

Independent Accountants has the meaning set forth in Appendix I, Paragraph
3(b). 

 

Objection Statement has the meaning set forth in Paragraph 3(c) of this
Appendix. 

 

Revenue Statement has the meaning set forth in Paragraph 3(a) of this Appendix. 

 

Illustration 

 

1. 

 



Revenue as reported through June 30, 2015: 

 

$ 7,592.561

 

Cost of Goods sold through June 30, 2015: 

 

$ 4,740,706

 

Gross Profit through June 30, 2015: 

 

$ 2,851,855

 

Earn out Paid 

 

$ 500,000

 

 

2. 

 



Revenue end of earn out period: 

 

$ 7,000,000

 

Cost of Goods earn out period: 

 

$ 4,400,000

 

Gross Profit during earn out period: 

 

$ 2,600,000

 

Earn Out Calculation 

 

 

 

 

Minimum Required Revenue: 

 

$

7,500,000 not met 

 

Short fall: 

 

$ 500,000

 

Total Allowable Shortfall 85%: 

 

$ 1,125,000

 

Percentage of Shortfall / earned: 

 

.0667% / .9333% 

 

Earn out Paid 

 

$ 466,650

 

 

  53

 

 

3.  

 



Revenue end of earn out Period: 

 

$ 6,600,000

 

Cost of Goods earn out Period: 

 

$ 4,400,000

 

Gross Profit earn out Period: 

 

$ 2,200,000

 

Earn Out Calculation 

 

 

 

 

Minimum Required Revenue: 

 

$

7,500,000 not met

 

Gross Profit: 

 

$

2,500,000 not met

 

Short fall: 

 

$ 1,900,000

 

Total Allowable Shortfall 85%: 

 

$ 1,125,000

 

Percentage of Shortfall / earned: 

 

100% / 0% 

 

Earn out Paid 

 

$ 0

 

 

4.  

 



Revenue end of earn out Period: 

 

$ 7,600,000

 

Cost of Goods earn out Period: 

 

$ 5,600,000

 

Gross Profit earn out Period: 

 

$ 2,000,000

 

Earn Out Calculation 

 

 

 

 

Minimum Required Revenue: 

 

$

7,500,000 met 

 

Gross Profit: 

 

$

2,500,000 not met 

 

Percentage of Shortfall / earned: 

 

100% / 0% 

 

Earn out Paid 

 

$ 0

 

  



  54

 



 



2. EARNOUT PAYMENT. 

 



(a) Buyer shall pay to Seller an amount equal to $500,000 on or before September
30, 2016 ("Earnout Payment"), if and only if the revenues of the Target for the
Earnout Period following the Closing are at least $7,500,000 and Gross Profit
for such Earnout Period is at least $2,500,000 (provided that a pro-rated amount
of such payment will be made if and only if the gross profit is met and the
revenues for the twelve (12) month period after Closing is greater than eighty
five percent (85%) but less than one hundred percent (100%) of revenue of
$7,500,000). In no event will the Earnout Payment exceed $500,000. (b) Except as
provided in Section 2(c) below, Seller shall not be entitled to any interest on
the Earnout Payment under this Appendix. (c) Upon notice to Seller specifying in
reasonable detail the basis therefor, Buyer may set off any amount to which it
claims to be entitled from Seller under §8 of the Agreement against amounts
otherwise payable under this Appendix. The exercise of such right of setoff by
Buyer in good faith, whether or not ultimately determined to be justified, will
not constitute a default under this Appendix, regardless of whether Seller
disputes such setoff claim, or whether such setoff claim is for a contingent or
unliquidated amount. Neither the exercise of, nor the failure to exercise, such
right of setoff will constitute an election of remedies or limit Buyer in any
manner in the enforcement of any other remedies that may be available to it.
Notwithstanding the foregoing, if it is ultimately determined by a court of
competent jurisdiction that the exercise of the right of setoff was not
justified, Buyer will be required to pay on the amount so set off calculated at
the rate of eight percent (8%) per annum.



 

3. COVENANTS. 

 



(a) Buyer acknowledges that it intends to refer, wherever practicable, all of
the Business offered to or made available to it in the State of Georgia during
the Earn-Out Period to the Target. (b) Buyer shall operate the Business in a
commercially reasonable manner until the date that is sixty (60) days after the
delivery of the Earnout Payment. (c) Buyer shall not undertake any subterfuge,
scheme, device, plan, activity, strategy or other transaction, whether or not
legal, a primary purpose of which is to lessen or evade their obligations under
the Earnout Payment. (d) Buyer shall provide reasonably sufficient resources,
consistent with the past practices of Seller, to support the Business throughout
the Earnout Period. (e) If Buyer breaches any of the Covenants in this Section
3, then Seller shall promptly notify Buyer of the breach and Buyer shall have a
period of ten (10) days to cure the breach.

 





  55

 



 

4. PROCEDURE. 

 



(a) Buyer shall maintain separate accounting books and records for the Target
during the Earnout Period. Promptly following the end of the Earnout Period,
Buyer shall prepare statement of the revenues and Gross Margin of the Target for
the Earnout Period, which shall be prepared in accordance with GAAP and, to the
extent not inconsistent with GAAP, the past practices of the Target (the
"Revenue Statement"). Buyer shall deliver the Revenue Statement to Seller within
forty-five (45) days following the end of the Earnout Period. (b) Seller shall
be given reasonable access during reasonable business hours to (and copies of)
all of Target's applicable books, records, and other documents, including work
papers, worksheets, notes, and schedules used in preparation of the Revenue
Statement, other than work papers that Buyer considers proprietary, such as
internal control documentation, engagement planning, time control and audit sign
off, and quality control work papers. (c) If, within forty-five (45) days
following delivery of the Revenue Statement to Seller, Seller has not given
Buyer notice of an objection as to any amounts set forth on the Revenue
Statement (which notice shall state in reasonable detail the basis of Seller's
objection) (the "Objection Statement"), the Revenue Statement as computed by
Buyer will be final, binding, and conclusive on the parties. (d) If Seller
timely gives Buyer an Objection Statement, and if Seller and Buyer fail to
resolve the issues raised in the Objection Statement within thirty (30) days
after giving the Objection Statement, Seller and Buyer shall submit the issues
remaining in dispute (the "Remaining Disputed Earnout Issues") for resolution to
the "Independent Accountants" (see Appendix 1, Paragraph 1 for definition), and
follow the provisions set forth in Paragraph 3(e) below. (e) The Parties shall
follow the same procedures to resolve the Remaining Disputed Earnout Issues as
are described under Appendix I, Paragraph 3(b), to resolve disputed issues
regarding the NWC Adjustment Amount. The Independent Accountants shall be
directed to resolve only the Remaining Disputed Earnout Issues and render a
written report on their resolution of disputed issues with respect to the
Revenue Statement as promptly as practicable, but no later than sixty (60) days
after the date on which the Independent Accountants are engaged. Any
determination by the Independent Accountants will not be outside the range
established by the amounts in: (i) the Revenue Statement; and (ii) Seller's
proposed adjustments thereto. Such determination will be final, binding, and
conclusive on the Parties. Fees and costs incurred for such Independent
Accountants as a result of such dispute shall be allocated between Buyer and
Seller in the same manner as under Appendix 1 with regard to disputes concerning
the NWC Adjustment Amount.



 





 

56

--------------------------------------------------------------------------------